Exhibit 10.1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION VERSION

PURCHASE AGREEMENT

(Monte Villa Parkway Research Center, Bothell, Washington)

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 16, 2017 (the “Effective Date”), by and between BMR-3450 Monte Villa
Parkway LLC, a Delaware limited liability company (“Seller”), and ZymoGenetics,
Inc., a Washington corporation (“Buyer”).

R E C I T A L S

Seller desires to sell, and Buyer desires to buy, the “Property” (as hereinafter
defined) on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual undertakings of the parties
hereto, it is hereby agreed as follows:

1.    Defined Terms. As used herein:

1.1    “Agreement” shall mean this Purchase Agreement.

1.2    “Anti-Money Laundering and Anti-Terrorism Laws” as defined in
Section 10.16.

1.3    “Approved Investments” as defined in Section 3.4.

1.4    “Appurtenances” shall mean, as to the “Land” (as hereinafter defined),
all easements and licenses benefitting the Land; all streets, alleys, and rights
of way, adjoining or servicing all or any part of the Land; all strips and gores
adjoining all or any part of the Land; all development rights, air rights, wind
rights, water, water rights, riparian rights, and water stock relating to the
Land; and all other rights, benefits, licenses, interests, privileges,
easements, tenements, and hereditaments appurtenant to the Land or used in
connection with the beneficial use and enjoyment of the Land or the Improvements
in anywise appertaining to the Land or the Improvements.

1.5    “Asserted Liability” as defined in Section 8.3.2.

1.6    “[ * ]” as defined in Section 10.2.2.

1.7    “Bill of Sale, Assignment, and Assumption” as defined in
Section 5.1.1(b).

1.8    “Broker” as defined in Section 10.1.1.

 

1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.9    “Buyer” shall mean ZymoGenetics, Inc., a Washington corporation.

1.10    “Buyer Closing Certificate” as defined in Section 4.2.4.

1.11    “Buyer Condition Election” as defined in Section 4.

1.12    “Buyer Conditions Precedent” as defined in Section 4.

1.13    “Buyer Extension Option” as defined in Section 5.

1.14    “Buyer Extension Notice” as defined in Section 5.

1.15    “Buyer-Related Party” as defined in Section 8.2.1.

1.16    “Buyer’s Representatives” as defined in Section 4.4.

1.17    “Cap Limitation” as defined in Section 10.2.2.

1.18    “Claims Notice” as defined in Section 8.3.2.

1.19    “Closing” as defined in Section 5.

1.20    “Closing Date” as defined in Section 5.

1.21    “Closing Document” shall mean any certificate, instrument, or other
document to be executed by a party or an affiliate of a party and delivered at
or in connection with the Closing pursuant to this Agreement.

1.22    “Closing Payment” as defined in Section 3.5.

1.23    “Closing Statement” as defined in Section 5.1.3(a).

1.24    “Closing Year” as defined in Section 5.3.1(c).

1.25    “Confidential Information” as defined in Section 10.21.

1.26    “Contracts” shall mean the Existing Contracts and the New Contracts.

1.27    “Deed” as defined in Section 5.1.1(a).

1.28    “Delinquent Rent” as defined in Section 5.3.1(b).

1.29    “Delinquent Reimbursable Tenant Expenses” as defined in
Section 5.3.1(b).

1.30    “Deposit” shall mean, collectively, the Initial Deposit, and to the
extent applicable, the Extension Deposit. All interest earned on the Deposit
shall be deemed part of the Deposit for all purposes under this Agreement.

 

2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.31    “Designated Representative(s)” as defined in Section 7.4.2.

1.32    “Due Diligence Materials” shall mean all documents, materials, data,
analyses, reports, studies, and other information pertaining to or concerning
Seller, the Property, or the purchase of the Property, to the extent the same
have been delivered to or made available (whether before or after the Effective
Date) for review by Buyer or any of its agents, employees, or representatives,
including (a) all documents, materials, data, analyses, reports, studies, and
other information made available to Buyer or any of its agents, employees, or
representatives for review prior to the Closing Date through an online data
website, and (b) all information disclosed in the real estate records of the
applicable jurisdiction in which the Property is located, but in all cases
excluding the “Excluded Materials” (as defined below) except to the extent any
Excluded Materials are actually delivered or made available to Buyer or any of
its agents, employees, or representatives.

1.33    “Effective Date” as defined in the introductory paragraph hereto.

1.34    “Employees” shall mean, as of immediately prior to the Closing Date, all
persons employed by the Management Company (or an affiliate of Seller or the
Management Company) for the purpose of primarily operating or providing services
to the Property.

1.35    “Environmental Conditions” as defined in Section 4.4.1.

1.36    “Environmental Disclosed Matters” as defined in Section 4.4.1.

1.37    “Environmental Laws” means all present and future federal, state or
local laws, ordinances, codes, statutes, regulations, administrative rules,
policies and orders, and other authorities, which relate to the environment
and/or which classify, regulate, impose liability, obligations, restrictions on
ownership, occupancy, transferability or use of the Land, and/or list or define
hazardous substances, materials, wastes, contaminants, pollutants and/or the
Hazardous Materials including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. Section 9601, et seq., as now
or hereafter amended; the Resources Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., as now or hereafter amended; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq., as now or hereafter
amended; the Clean Water Act, 33 U.S.C. Section 1251, et seq., as now or
hereafter amended; the Clean Air Act, 42 U.S.C. Section 7901, et seq., as now or
hereafter amended; the Toxic Substance Control Act, 15 U.S.C. Sections 2601
through 2629, as now or hereafter amended; the Public Health Service Act, 42
U.S.C. Sections 300f through 300j, as now or hereafter amended; the Safe
Drinking Water Act, 42 U.S.C. Sections 300f through 300j, as now or hereafter
amended; the Occupational Safety and Health Act, 29 U.S.C. Section 651, et seq.,
as now or hereafter amended; the Oil Pollution Act, 33 U.S.C. Section 2701, et
seq., as now or hereafter amended; the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. Section 11001, et seq., as now or hereafter
amended; the National Environmental Policy Act, 42 U.S.C. Section 4321, et seq.,
as now or hereafter amended; the Federal Insecticide, Fungicide and Rodenticide
Act, 15 U.S.C. Section 136, et seq., as now or hereafter amended; the Medical
Waste Tracking Act, 42 U.S.C. Section 6992, as now or hereafter amended; the
Atomic Energy Act of 1985, 42 U.S.C. Section 3011, et seq., as now or hereafter
amended; and any similar

 

3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

federal, state or local laws and ordinances and the regulations now or hereafter
adopted, published and/or promulgated pursuant thereto and other state and
federal laws relating to industrial hygiene, environmental protection or the
use, analysis, generation, manufacture, storage, disposal or transportation of
any Hazardous Materials.

1.38    “Environmental Section” as defined in Section 10.24.

1.39    “Escrow Agent” as defined in Section 3.1.

1.40    “Excluded Contracts” shall mean contracts to which Seller or Seller’s
affiliate is a party and relating to the Property: (a) for insurance; (b) for
existing property management; (c) for the engagement of attorneys, accountants,
surveyors, title companies, environmental consultants, engineers, architects, or
appraisers; or (d) that are entered into after the Effective Date that Seller
causes to be terminated at or prior to the Closing; and the Lease Guaranty. The
Excluded Contracts are not being assigned to or assumed by Buyer hereunder.

1.41    “Excluded Materials” shall mean, collectively: (1) information contained
in financial analyses or projections (including Seller’s budgets, valuations,
cost-basis information, and capital account information); (2) any proposals,
letters of intent, draft contracts, or similar materials prepared by or for any
tenant, prospective tenant or other prospective purchasers of the Property or
any part thereof; (3) material that is subject to attorney-client privilege or
that is attorney work product; (4) appraisal reports or letters;
(5) organizational, financial, and other documents relating to or prepared for
Seller or its affiliates, or its boards, committees, partners, or investors
(other than any evidence of due authorization and organization required under
this Agreement); (6) material that Seller is legally required not to disclose
other than by reason of legal requirements voluntarily assumed by Seller after
the Effective Date; (7) any proprietary or confidential documents, including
reports or studies that in “draft” form and/or that have been superseded by
subsequent reports or studies and (8) the Excluded Contracts. Excluded Materials
are a portion of Seller’s confidential and proprietary materials.

1.42    “Existing Contracts” shall mean, collectively, all service contracts,
utility agreements, maintenance agreements and other contracts or agreements to
which Seller is a party and are in effect as of the Effective Date with respect
to the Property (other than the Excluded Contracts).

1.43    “Existing Mortgage” shall mean that certain Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing made by Seller to [ * ],
dated [ * ].

1.44    Extended Closing Date” as defined in Section 5.

1.45    “Extension Deposit” shall mean [ * ] Dollars ($[ * ]).

1.46    “Governmental Entity” shall mean any federal, state, provincial,
municipal, or local government or other political subdivision, governmental,
quasi-governmental, regulatory or administrative authority, agency,
instrumentality, or commission or any court, tribunal, or judicial body.

 

4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.47    “Hazardous Material” shall mean all hazardous wastes, toxic substances,
pollutants, contaminants, radioactive materials, flammable explosives, other
such materials, including substances defined as “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances,” “toxic
pollutants,” “petroleum substances,” or “infectious waste” in any applicable
laws or regulations including the Environmental Laws, and any material present
on the Land that has been shown to have significant adverse effects on human
health including radon, pesticides, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum products (including any products or
by-products therefrom), lead-based paints and any material containing or
constituting any of the foregoing, and any such other substances, materials and
wastes which are or become regulated by reason of actual or threatened risk of
toxicity causing injury or illness, under any Environmental Laws or other
applicable federal, state or local law, statute, ordinance or regulation, or
which are classified as hazardous or toxic under current or future federal,
state or local laws or regulations.

1.48     “Improvements” shall mean the improvements, structures, and fixtures
located upon the Land.

1.49    “Indemnitees” as defined in Section 8.3.1.

1.50    “Independent Consideration” shall mean One Hundred Dollars ($100).

1.51    “Initial Deposit” shall mean [ * ] Dollars ($[ * ]).

1.52    “Intangible Property” shall mean, as to the Land, the Improvements and
the Personal Property, all Leases of any portion of the Land or Improvements
(but excluding the Lease Guaranty), and to the extent the following items are
assignable and relate solely to the Land, the Improvements and the Personal
Property, all Contracts assumed by Buyer pursuant to the terms hereof, all
Permits and Licenses, the name “Monte Villa Parkway Research Center”, tenant
lists, and advertising material (but excluding any Reserved Company Assets (as
defined below)).

1.53    “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any corresponding provisions of succeeding law
and any regulations, rulings, and guidance issued by the Internal Revenue
Service.

1.54    “Land” shall mean the land described in Exhibit “A” attached hereto and
incorporated herein by this reference.

1.55    “Laws” shall mean any binding domestic or foreign laws, statutes,
ordinances, rules, resolutions, regulations, codes, or executive orders enacted,
issued, adopted, promulgated, applied, or hereinafter imposed by any
Governmental Entity, including building, zoning, and environmental protection,
as to the use, occupancy, rental, management, ownership, subdivision,
development, conversion, or redevelopment of the Property.

1.56    “Lease Guaranty” shall mean that certain Guaranty of Lease, effective as
of March 21, 2013, executed by [ * ], a Delaware corporation, in favor of
Seller.

 

5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.57    “Lease Termination” as defined in Section 5.1.1(e).

1.58    “Leases” shall mean, collectively, (x) the leases, lease guarantees,
amendments, and modifications listed on Schedule 1.22 (the “Lease Schedule”),
including amendments thereto hereafter entered into in accordance with this
Agreement, and (y) the leases of space in the Property, including amendments
thereto, hereafter entered into in accordance with this Agreement.

1.59    “Leasing Costs” shall mean, with respect to a particular Lease, all
tenant improvement costs, free rent, rent concessions, lease buy-out costs,
moving, design and refurbishment allowances and reimbursements, leasing
commissions and brokerage commissions, in each case, to the extent the landlord
under such Lease is responsible for the payment of such cost or expense, but
excluding any Seller Leasing Costs.

1.60    “Liens” shall mean any liens, mortgages, deeds of trust, pledges,
security interests, or other encumbrances securing any debt or obligation.

1.61    “Losses” as defined in Section 3.3.8.

1.62    “Management Company” shall mean [ * ].

1.63    “Monetary Encumbrances” as defined in Section 4.3.4(a).

1.64    “New Contracts” shall mean all service contracts, utility agreements,
maintenance agreements and other contracts or agreements to which Seller is a
party hereafter entered into in accordance with this Agreement, but only to the
extent the same are to be assumed by Buyer at the Closing as provided in this
Agreement.

1.65    “New Leases” shall mean, collectively, any Leases entered into with
respect to any portion of the Property on or after the Effective Date in
accordance with the terms of this Agreement.

1.66    “Notice of Loss” as defined in Section 8.3.2.

1.67    “Owner’s Policy” as defined in Section 4.3.5.

1.68     “Permits and Licenses” shall mean all governmental permits,
entitlements, licenses and approvals, warranties, and guarantees (but excluding
any lease guaranties, including the Lease Guaranty), relating to the Property or
the Improvements, received in connection with any work or services contemplated
or performed with respect thereto, or equipment installed therein, including,
without limitation, any entitlements, permits or approvals relating to any
proposed expansion of or new construction of Improvements on the Property and in
effect.

1.69    “Permitted Assignee” as defined in Section 10.8.1.

1.70    “Permitted Exceptions” as defined in Section 4.3.5.

 

6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.71    “Permitted Mechanics’ Liens” as defined in Section 4.3.5(h).

1.72    “Person” shall mean a natural person, partnership, limited partnership,
limited liability company, corporation, trust, estate, association,
unincorporated association, or other entity.

1.73    “Personal Property” shall mean, as to the Land and Improvements,
tangible personal property owned by Seller and located on, and used exclusively
in connection with, the Land and Improvements including all building materials,
supplies, hardware, carpeting, and other inventory located on or in the Land or
Improvements and maintained in connection with the ownership and operation
thereof, but excluding computer software; all furniture, furnishings, fixtures,
equipment, vehicles, tools, and tangible personal property of every kind and
description owned or leased (other than from Seller or the Management Company)
by any tenant of the Property; any other personal property listed on Schedule
1.32; and the Reserved Company Assets.

1.74    “Preliminary Title Report” as defined in Section 4.3.1(a).

1.75    “Property” shall mean the Land, as well as all of Seller’s right, title,
and interest in the (a) Appurtenances, (b) the Improvements, (c) the Personal
Property, and (d) the Intangible Property.

1.76    “Proration Statement” as defined in Section 5.3.1.

1.77    “Purchase Price” as defined in Section 3.

1.78    “Reimbursable Tenant Expenses” as defined in Section 5.3.1(c).

1.79    “Reserved Company Assets” shall mean the following assets of Seller as
of the Closing Date: all cash, cash equivalents (including certificates of
deposit), reserves, deposits held by third parties (e.g., utility companies),
accounts receivable, and any right to a refund or other payment relating to a
period prior to the Closing, including any real estate tax refund (subject to
the prorations hereinafter set forth), bank accounts, claims or other rights
against any present or prior partner, member, employee, agent, manager, officer,
or director of Seller or Seller’s direct or indirect partners, members,
shareholders, or affiliates, any refund in connection with termination of
Seller’s existing insurance policies, all contracts between Seller and any law
firm, accounting firm, property manager, leasing agent, broker, environmental
consultants and other consultants and appraisers entered into prior to the
Closing, any proprietary, privileged, or confidential materials (including any
materials relating to the background or financial condition of a present or
prior direct or indirect partner or member of Seller), the internal books and
records of Seller relating, for example, to contributions and distributions
prior to the Closing, any software, the names [ * ], and any derivations
thereof, and any trademarks, trade names, brand marks, brand names, domain
names, social media sites (such as Facebook or Twitter), trade dress, or logos
relating thereto, any development bonds, letters of credit or other collateral
held by or posted with any Governmental Entity or other third party with respect
to any improvement, subdivision, or development obligations concerning the
Property or any other real property, and any other intangible property that is
not used exclusively in connection with the Property.

 

7

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.80    “Seller” shall mean BMR-3450 Monte Villa Parkway LLC, a Delaware limited
liability company.

1.81    “Seller Closing Certificate” as defined in Section 4.1.3.

1.82    “Seller Default” as defined in Section 9.1.

1.83    “Seller Condition Election” as defined in Section 4.

1.84    “Seller Conditions Precedent” as defined in Section 4.

1.85    “Seller Lease Indemnities” as defined in Section 8.2.1.

1.86    “Seller Lease Obligations” as defined in Section 8.2.1.

1.87    “Seller Leasing Costs” shall mean, with respect to a particular Lease,
any and all unpaid (a) tenant improvement costs, (b) free rent and (c) leasing
commissions, in each case, as of the Closing Date and to the extent the landlord
under such Lease is responsible for the payment of such cost or expense.

1.88    “Seller-Related Party” as defined in Section 8.1.3.

1.89    “Seller Party Losses” as defined in Section 8.3.1.

1.90    “Seller Title Certificate” as defined in Section 5.1.1(i).

1.91    “Seller’s Actual Reimbursable Tenant Expenses” as defined in
Section 5.3.2(a).

1.92    “Seller’s Actual Tenant Reimbursements” as defined in Section 5.3.2(a).

1.93    “Seller’s Reconciliation Statement” as defined in Section 5.3.2(a).

1.94    “Survey” as defined in Section 4.3.1(a).

1.95     “Title Company” shall mean Fidelity National Title Insurance Company.

1.96    “Title Disapproval Notice” as defined in Section 4.3.2(a).

1.97    “Title Exam Deadline” as defined in Section 4.3.2(a).

1.98    “Title Objections” as defined in Section 4.3.2(a).

 

8

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.99    “Title Response Notice” as defined in Section 4.3.2(c).

1.100    “Transfer Tax Returns” as defined in Section 5.1.1(h).

1.101    “Vendor Notices” as defined in Section 5.1.1(f).

1.102    “Violations” as defined in Section 4.3.5.

2.    Purchase and Sale. Upon the terms and conditions hereinafter set forth, at
the Closing, Seller shall sell to Buyer, and Buyer shall purchase from Seller,
the Property free and clear of all Liens, other than the Permitted Exceptions.

3.    Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be Seventeen Million Eight Hundred Thousand Dollars ($17,800,000). The
Purchase Price shall be paid to Seller by Buyer as follows:

3.1    Deposit. Not later than one (1) business day after the Effective Date,
Buyer shall deliver the Initial Deposit and the Independent Consideration to
Fidelity National Title (the “Escrow Agent”) pursuant to wire instructions
provided by the Escrow Agent. Buyer shall deliver the Initial Deposit and the
Independent Consideration to the Escrow Agent by wire transfer of immediately
available federal funds or by bank or cashier’s check drawn on a national bank
reasonably satisfactory to Escrow Agent. The Deposit shall be [ * ] to Buyer
except as expressly set forth in this Agreement. If Buyer has timely delivered
an Extension Notice in accordance with the terms hereof, then on the same day as
the delivery of such notice, Buyer shall deliver the Extension Deposit to the
Escrow Agent pursuant to wire instructions provided by the Escrow Agent. Buyer
shall deliver the Extension Deposit to the Escrow Agent by wire transfer of
immediately available federal funds or by bank or cashier’s check drawn on a
national bank reasonably satisfactory to Escrow Agent. If Buyer fails to timely
deliver the Extension Deposit within the time period specified above, then
Seller shall have the right to terminate this Agreement by giving written notice
of termination to Buyer. Upon any election by Seller to terminate this Agreement
pursuant to the immediately preceding sentence, this Agreement shall terminate
automatically and, in such event, the Escrow Agent shall deliver the Deposit to
Seller promptly thereafter and thereafter neither party hereto shall have any
further rights, obligations or liabilities hereunder except to the extent that
any right, obligation or liability set forth herein expressly survives
termination of this Agreement. At all times during which the amounts so
deposited hereunder shall be held by the Escrow Agent, the same shall be held by
Escrow Agent as a deposit against the Purchase Price in accordance with the
terms and provisions of this Agreement. Time is of the essence for the delivery
of the Deposit under this Agreement.

3.1.1    Independent Consideration. The Independent Consideration shall be
non-refundable to Buyer under all circumstances, and at Closing, the Independent
Consideration, together with all interest that accrues on the Independent
Consideration while in Escrow Agent’s control, shall be applied as a credit
towards the payment of the Purchase Price. If this Agreement is terminated for
any reason by either party, the Independent Consideration shall be paid to
Seller.

 

9

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.2    Application of Deposit.

3.2.1    If the Closing occurs as contemplated hereunder, then the Deposit shall
be paid to Seller.

3.2.2    In the event that (i) the Closing does not occur as contemplated
hereunder because of a default by Buyer under this Agreement, or (ii) any of the
conditions set forth in 4.2 are not satisfied for any reason other than a Seller
Default or exercise by Buyer of any right to terminate in accordance with the
terms of Section 4.3.2(d) or Section 6, and Seller elects to terminate this
Agreement as a result thereof, then, in each case, the Deposit shall be paid to
and retained by Seller.

3.2.3    In the event that: (i) Buyer elects to terminate (or is deemed to have
terminated) this Agreement in accordance with the terms of Section 4.3.2(d) or
Section 6, (ii) the Closing does not occur as contemplated hereunder because of
a default by Seller under this Agreement, or (iii) any of the conditions set
forth in Section 4.1 hereof are not satisfied and Buyer elects to terminate this
Agreement as a result thereof, then, in each case, the Deposit (less the
Independent Consideration, which shall be paid to Seller) shall be paid to and
retained by Buyer.

3.2.4    The party receiving the interest earned on the Deposit shall pay any
income taxes thereon, and such interest shall be reflected as an adjustment on
the Closing Statement if the Closing occurs.

3.2.5    If either party makes a demand upon the Escrow Agent for delivery of
the Deposit, the Escrow Agent shall give notice to the other party of such
demand. If a notice of objection to the proposed payment is not received from
the other party within two (2) business days after the giving of notice by the
Escrow Agent, the Escrow Agent is hereby authorized to deliver the Deposit to
the party who made the demand. If the Escrow Agent receives a notice of
objection within said two (2) business day period, or if for any other reason
the Escrow Agent in good faith elects not to deliver the Deposit, then the
Escrow Agent shall have the right, at its option, to either continue to hold the
Deposit and thereafter pay it to the party entitled thereto when the Escrow
Agent receives (i) a notice from the objecting party withdrawing the objection,
(ii) a notice signed by both parties directing disposition of the Deposit or
(iii) a final judgment or order of a court of competent jurisdiction or deposit
the same with a court of competent jurisdiction in the State of Washington, City
of Seattle in connection with institution by Escrow Agent of an action in
interpleader and Escrow Agent shall rely upon the decision of such court or a
written statement executed by both Seller and Buyer setting forth how the
Deposit should be released.

3.3    Escrow Agent.    The parties further agree that:

3.3.1    The Escrow Agent is executing this Agreement to acknowledge the Escrow
Agent’s responsibilities hereunder, which may be modified only by a written
amendment signed by all of the parties. Any amendment to this Agreement that is
not signed by the Escrow Agent shall be effective as to the parties thereto, but
shall not be binding on the Escrow Agent.

 

10

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Escrow Agent shall accept the Deposit with the understanding of the parties that
Escrow Agent is not a party to this Agreement except to the extent of its
specific responsibilities hereunder, and does not assume or have any liability
for the performance or non-performance of Buyer or Seller hereunder to either of
them.

3.3.2    The Escrow Agent shall be protected in relying upon the accuracy,
acting in reliance upon the contents, and assuming the genuineness of any
notice, demand, certificate, signature, instrument or other document which is
given to the Escrow Agent without verifying the truth or accuracy of any such
notice, demand, certificate, signature, instrument or other document;

3.3.3    The Escrow Agent shall not be bound in any way by any other agreement
or understanding between the parties hereto, whether or not the Escrow Agent has
knowledge thereof or consents thereto unless such consent is given in writing.

3.3.4    The Escrow Agent’s sole duties and responsibilities shall be to hold
and disburse the Deposit accrued thereon in accordance with this Agreement.

3.3.5    The Escrow Agent shall not be liable for any action taken or omitted by
the Escrow Agent in good faith and believed by the Escrow Agent to be authorized
or within its rights or powers conferred upon it by this Agreement, except for
damage caused by the gross negligence or willful misconduct of the Escrow Agent.

3.3.6    Upon the disbursement of the Deposit accrued thereon in accordance with
this Agreement, the Escrow Agent shall be relieved and released from any
liability under this Agreement.

3.3.7    The Escrow Agent may resign at any time upon at least ten (10) business
days prior written notice to the parties hereto. If, prior to the effective date
of such resignation, the parties hereto shall all have approved, in writing, a
successor escrow agent, then upon the resignation of the Escrow Agent, the
Escrow Agent shall deliver the Deposit accrued thereon to such successor escrow
agent. From and after such resignation and the delivery of the Deposit accrued
thereon to such successor escrow agent, the Escrow Agent shall be fully relieved
of all of its duties, responsibilities and obligations under this Agreement, all
of which duties, responsibilities and obligations shall be performed by the
appointed successor escrow agent. If for any reason the parties hereto shall not
approve a successor escrow agent within such period, the Escrow Agent may bring
an appropriate action or proceeding for leave to deposit the Deposit accrued
thereon with a court of competent jurisdiction, pending the approval of a
successor escrow agent, and upon such deposit the Escrow Agent shall be fully
relieved of all of its duties, responsibilities and obligations under this
Agreement.

3.3.8    Seller and Buyer hereby agree to, jointly and severally, indemnify,
defend and hold the Escrow Agent harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Escrow Agent (including reasonable attorneys’ fees, expenses and
court costs) (“Losses”) by reason of the Escrow Agent’s acting or failing to act
in connection with any of the matters contemplated by this Agreement or in
carrying out the terms of this Agreement, except as a result of the Escrow
Agent’s gross negligence, bad faith or willful misconduct.

 

11

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.3.9     Subject to the provisions of this Section 3.3.9, in the event that a
dispute shall arise in connection with this Agreement, or as to the rights of
any of the parties in and to, or the disposition of, the Deposit, the Escrow
Agent shall have the right to (w) hold and retain all or any part of the Deposit
until such dispute is settled or finally determined by litigation, arbitration
or otherwise, or (x) deposit the Deposit in an appropriate court of law,
following which the Escrow Agent shall thereby and thereafter be relieved and
released from any liability or obligation under this Agreement, or (y) institute
an action in interpleader or other similar action permitted by stakeholders in
the State of Washington, or (z) interplead any of the parties in any action or
proceeding which may be brought to determine the rights of the parties to all or
any part of the Deposit.

3.3.10    The Escrow Agent shall have no liability or obligation for loss of all
or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.

3.4    While the Deposit or any portion thereof is being held by the Escrow
Agent, the Deposit shall be held by Escrow Agent at a financial institution
approved in writing by Seller and invested in the following investments
(“Approved Investments”): (i) money market funds, or (ii) such other short-term
investment option offered by the Escrow Agent as may be reasonably agreed to by
Seller and Buyer. For purposes of investing the Deposit, the Seller represents
and warrants that Seller’s tax identification number is [ * ]. At the Closing,
the entire Deposit shall be applied to the Purchase Price.

3.5    Closing Payment. The Purchase Price, as adjusted by the application of
the Deposit and by the prorations and credits specified herein, shall be paid by
wire transfer of immediately available federal funds (through the escrow
described in Section 5) as and when provided in Section 5.1.2. The amount to be
paid under this Section 3.5 is referred to herein as the “Closing Payment”.

4.    Conditions Precedent. The obligation of Buyer to acquire the Property as
contemplated by this Agreement is subject to satisfaction of all of the
conditions precedent for the benefit of Buyer set forth in Sections 4.1 and
4.3.5 herein or expressly provided elsewhere in this Agreement (collectively,
the “Buyer Conditions Precedent”), any of which may be waived prior to the
Closing only in writing by Buyer. If any of the Buyer Conditions Precedent is
not satisfied (or waived in writing) pursuant to the terms of this Agreement,
and the failure of such conditions to be satisfied is not a result of a default
by Seller or Buyer in the performance of their respective obligations under this
Agreement, then Buyer shall have the one (1) time right to extend the Closing
Date for such period of time as is reasonably necessary for the applicable
condition to be satisfied, not to exceed thirty (30) days in the aggregate, by
giving written notice to Seller (the “Buyer Condition Election”) on or prior to
the Closing Date. If Buyer does not timely make the Buyer Condition Election, or
if Buyer makes the Buyer Condition Election but such condition is not satisfied
(or waived in writing by Buyer) pursuant to the terms of this Agreement within
such extended period, then Buyer may terminate this Agreement by providing

 

12

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

written notice thereof to Seller. In the event Buyer elects to terminate this
Agreement for the reasons and in accordance with the provisions set forth in
this Section, then this Agreement shall automatically terminate (except for
those obligations and liabilities that expressly survive such termination)
without any further acts of either Seller or Buyer. The obligation of Seller to
transfer the Property as contemplated by this Agreement is subject to
satisfaction of all of the conditions precedent for the benefit of Seller set
forth in Section 4.2 herein or expressly provided elsewhere in this Agreement
(collectively, the “Seller Conditions Precedent”), any of which may be waived
prior to the Closing only in writing by Seller. If any of the Seller Conditions
Precedent is not satisfied (or waived in writing) pursuant to the terms of this
Agreement, and the failure of such conditions to be satisfied is not a result of
a default by Seller or Buyer in the performance of their respective obligations
under this Agreement, then Seller shall have the one (1) time right to extend
the Closing Date for such period of time as is reasonably necessary for the
applicable condition to be satisfied, not to exceed thirty (30) days in the
aggregate, by giving written notice to Buyer (the “Seller Condition Election”)
on or prior to the Closing Date. If Seller does not timely make the Seller
Condition Election, or if Seller makes the Seller Condition Election but such
condition is not satisfied (or waived in writing by Seller) pursuant to the
terms of this Agreement within such extended period, then Seller may terminate
this Agreement by providing written notice thereof to Buyer. In the event Seller
elects to terminate this Agreement for the reasons and in accordance with the
provisions set forth in this Section, then this Agreement shall automatically
terminate (except for those obligations and liabilities that expressly survive
such termination) without any further acts of either Seller or Buyer. In the
event this Agreement terminates in accordance with the provisions of this
Section, Seller and Buyer shall execute such escrow cancellation instructions as
may be necessary to effectuate the cancellation of the Escrow as may be required
by Escrow Agent. Any Escrow cancellation, title cancellation and other
cancellation charges shall be borne equally by Seller and Buyer, unless the
termination is due to a Party’s default, in which case the defaulting Party
shall pay such charges. Notwithstanding anything to the contrary, the
consummation of the Closing shall constitute a waiver of all Buyer Conditions
Precedent and Seller Conditions Precedent.

4.1    Conditions Precedent for Benefit of Buyer. The following shall be
conditions precedent to Buyer’s obligation to purchase the Property:

4.1.1    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed or observed by Seller
prior to or on the Closing Date including, without limitation, delivering to
Buyer all of the documents required to be delivered by Seller under
Section 5.1.1 hereof;

4.1.2    There shall be no order or injunction of any court or administrative
agency of competent jurisdiction obtained by any Governmental Entity nor any
statute, rule, regulation, or executive order promulgated by any Governmental
Entity in effect as of the Closing which restrains or prohibits the transfer of
the Property or the consummation of any other transaction contemplated hereby;
provided that if any of the foregoing shall be in effect as a direct or indirect
result of Seller’s acts or omissions taken or omitted by Seller with the
intention of preventing the Closing, the failure of Buyer to close by reason of
the foregoing shall constitute a default by Seller hereunder, entitling Buyer to
all rights and remedies of Buyer provided under Section 9.1; and

 

13

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.1.3    Each of the representations and warranties of Seller contained in this
Agreement shall be true, correct and complete in all material respects as of the
Closing Date, as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, the accuracy of
which shall be determined as of that specified date), excluding, however, any
matter or change (except arising from a breach by Seller of a covenant set forth
in this Agreement) that does not materially and adversely affect the Property in
the aggregate or Seller’s ability to consummate the transactions contemplated
herein or is (1) expressly permitted or contemplated by the terms of this
Agreement or (2) actually known to Buyer prior to Closing. Without limitation of
the foregoing, in the event that Seller’s closing certificate (a “Seller Closing
Certificate”) in the form attached hereto as Exhibit “G” to be delivered by
Seller at Closing discloses any changes in the representations and warranties of
Seller under this Agreement that materially and adversely affect the Property in
the aggregate or Seller’s ability to consummate the transactions contemplated
herein and are not otherwise permitted or contemplated by the terms of this
Agreement or actually known to Buyer prior to the Closing, then Buyer, as its
sole and exclusive remedy, shall have the right to terminate this Agreement by
written notice delivered to Seller prior to the Closing and, if Buyer provides
such notice of termination, then this Agreement shall automatically terminate
(except for those obligations and liabilities that expressly survive such
termination) without any further acts of either Seller or Buyer in connection
with any such termination; provided, further, that if Buyer does not elect to
terminate this Agreement in accordance with this Section, then such
representations and warranties of Seller shall be automatically modified to be
subject to the matters which caused the representations and warranties not to be
true in all material respects and Seller shall have no liability for the same.
Furthermore, in the event Buyer does not elect to terminate this Agreement in
accordance with this Section, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the transaction contemplated by this
Agreement, and Seller shall have no liability or responsibility for, and shall
be under no obligation whatsoever to cure or remedy, any of the matters which
caused the representations and warranties of Seller not to be true in all
material respects. Notwithstanding anything in this Agreement to the contrary,
no change in circumstances or status of any tenants under Leases or any parties
to Contracts (e.g., defaults, bankruptcies, below market status or other adverse
matters relating to such tenants or contract parties or a party’s exercise
following the Effective Date of any contractual termination rights not caused by
the actions of Sellers in violation of the terms of this Agreement) occurring
after the Effective Date shall in and of itself permit Buyer to terminate this
Agreement or constitute grounds for Buyer’s failure to Close or otherwise
constitute a Seller Default.

4.2    Conditions Precedent for Benefit of Seller. The following shall be
conditions precedent to Seller’s obligation to sell the Property:

4.2.1    Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed or observed by Buyer
prior to or on the Closing Date including, without limitation, delivering to
Seller all of the documents required to be delivered by Buyer under
Section 5.1.2 hereof;

 

14

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.2.2    Seller shall have received the Purchase Price in accordance with
Section 3 and all other amounts due to Seller hereunder;

4.2.3    There shall be no order or injunction of any court or administrative
agency of competent jurisdiction obtained by any Governmental Entity nor any
statute, rule, regulation, or executive order promulgated by any Governmental
Entity in effect as of the Closing which restrains or prohibits the transfer of
the Property or the consummation of any other transaction contemplated hereby;
provided that if any of the foregoing shall be in effect as a direct or indirect
result of any Buyer acts or omissions taken or omitted by Buyer with the
intention of preventing the Closing, the failure of Seller to close by reason of
the foregoing shall constitute a default by Buyer hereunder, entitling Seller to
all rights and remedies of Seller provided under Section 9.2; and

4.2.4    Each of the representations and warranties of Buyer set forth in this
Agreement shall be true, correct and complete (without giving effect to any
limitation as to materiality or material adverse effect set forth therein) as of
the Closing Date, as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, the accuracy of
which shall be determined as of that specified date). Without limitation of the
foregoing, in the event that Buyer’s closing certificate (a “Buyer Closing
Certificate”) in the form attached hereto as Exhibit “H” to be delivered by
Buyer at Closing discloses any changes in the representations and warranties of
Buyer under this Agreement then Seller shall have the right to terminate this
Agreement by written notice to Buyer and, if Seller provides such notice of
termination, then this Agreement shall automatically terminate (except for those
obligations and liabilities that expressly survive such termination) without any
further acts of either Seller or Buyer in connection with any such termination.

4.3    Title Matters.

4.3.1    Title Report; Survey.

(a)    Buyer hereby acknowledges that Seller has delivered or made available to
Buyer prior to the Effective Date: (i) a copy of Commitment for Title Insurance
Number [ * ] (the “Preliminary Title Report”); and (ii) a copy of the following
survey, which represents the most recent existing survey in Seller’s possession
relating to the Property: [ * ] (the “Survey”). Any matter reflected on the
Preliminary Title Report or the Survey is conclusively deemed to have been
approved by Buyer. Buyer is solely responsible for obtaining any updated title
commitments, surveys, or any other title-related matters Buyer desires with
respect to the Property.

4.3.2    Title and Survey Objections.

(a)    Buyer shall have until the date that is the earlier of the Closing Date
or five (5) days after receipt thereof (the “Title Exam Deadline”) to review any
supplemental title report or update to the Preliminary Title Report and any
update to the Survey. If Buyer objects to any items contained in any
supplemental title report or update to the Preliminary Title Report or update to
the Survey (that were not reflected in the Preliminary Title

 

15

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Report or the Survey as of the Effective Date) (“Title Objections”), then Buyer
(or Buyer’s counsel) shall notify Seller (or Seller’s counsel) of such Title
Objections in writing (a “Title Disapproval Notice”) prior to the Title Exam
Deadline. If Buyer does not notify Seller in writing of any such Title
Objections within the time period set forth in this Section 4.3.2, then Buyer
shall be deemed to have accepted the state of title to the Property reflected in
the Preliminary Title Report, as modified by such supplemental title report or
update to the Preliminary Title Report), and Survey, as modified by any such
updates to the Survey, and to have waived any claims or defects which it might
otherwise have raised with respect to the matters reflected therein and the same
shall be deemed to be Permitted Exceptions for all purposes of this Agreement.

(b)    For the avoidance of doubt, Permitted Exceptions (as defined below) shall
not constitute Title Objections.

(c)    If Buyer timely delivers a Title Disapproval Notice indicating a Title
Objection, then, subject to Seller’s obligations under Section 4.3.4 hereof,
Seller shall have until five (5) days after receipt of such Title Disapproval
Notice to elect to notify Buyer in writing (a “Title Response Notice”) that
Seller either (i) will remove such Title Objection from title to the Property on
or before the Closing, subject to a reasonable adjournment of the Closing (not
to exceed thirty (30) days) for the purpose of such removal (which adjournment
can be extended for an additional fifteen (15) days so long as Seller is
diligently pursuing such cure), or (ii) elects not to cause such Title Objection
to be removed from title to the Property. If Seller fails to deliver a Title
Response Notice as to a particular Title Objection within such five (5) day
period, then Seller shall be deemed to have made the election described in
clause (ii) above as to such Title Objection.

(d)    If Seller elects (or is deemed to have elected) not to cure any Title
Objections specified in the Title Disapproval Notice, or if Seller is unable to
effect a cure of such Title Objection prior to the Closing (or any date to which
the Closing has been extended), Buyer shall have the following options: (i) to
accept a conveyance of the Property subject to the Permitted Exceptions,
specifically including any Title Objection by Buyer which Seller is unwilling or
unable to cure, and without reduction of the Purchase Price; or (ii) to
terminate this Agreement by sending written notice thereof to Seller, and upon
delivery of such notice of termination, this Agreement shall terminate, and
thereafter neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. If
Seller notifies Buyer that Seller does not intend to attempt to cure any Title
Objection; or if, having commenced attempts to cure any Title Objection, Seller
later notifies Buyer that Seller will be unable to effect a cure thereof; Buyer
shall, within three (3) days after such notice has been given, notify Seller in
writing whether Buyer shall elect to accept the conveyance under clause (i) or
to terminate this Agreement under clause (ii). Buyer’s failure to respond within
said three (3) day period shall be deemed to be Buyer’s election to accept the
conveyance under clause (i) above.

4.3.3    Reserved.

 

16

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.3.4    Seller’s Liens. Notwithstanding the foregoing provisions of
Section 4.3, Seller shall be obligated to take (and hereby covenants to take),
with respect to the Property such actions as may be reasonably required by the
Title Company so that the Title Company is willing to issue the Owner’s Policy
to Buyer without exception for (i) the Existing Mortgage, (ii) any Liens
securing any other mortgage or deed of trust financing voluntarily obtained by
Seller after the Effective Date and prior to the Closing, (iii) any mechanics’
liens or materialmen’s liens arising from any work or improvements at the
Property ordered or authorized by Seller that encumber the Property on the
Closing Date (other than Permitted Mechanics’ Liens), and (iv) any tax or
judgment liens (the items described in the preceding subclauses (i), (ii), (iii)
and (iv), collectively, “Monetary Encumbrances”). In lieu of eliminating any
Monetary Encumbrances, Seller shall have the right to effectuate a cure by
having the Title Company insure or bond over such Monetary Encumbrances.
Notwithstanding anything to the contrary set forth elsewhere in this Agreement,
Seller shall not be required to cure any Title Objection other than as expressly
set forth in this Section 4.3.4.

4.3.5    Permitted Exceptions to Title. Buyer’s obligation to purchase the
Property is subject to the condition precedent that, at the Closing, Title
Company shall have irrevocably committed to issue the Owner’s Policy upon the
Closing subject only to Permitted Exceptions and satisfaction by Buyer of the
conditions to be satisfied by the proposed insured under the Owner’s Policy,
including the payment of all premiums. At the Closing, Seller shall convey and
Buyer shall be obligated to accept fee simple title to the Property, subject
only to the following exceptions to title (the “Permitted Exceptions”):

(a)    Real estate taxes and assessments not yet due and payable, if any,
provided that such items are apportioned as provided in this Agreement;

(b)    The rights of tenants, as tenants only, under the Leases;

(c)    Such state of facts as would be disclosed by a physical inspection of the
Property;

(d)    Any service, installation, connection, maintenance charge and current
charges for sewer, water, electricity, telephone, cable television, or gas, if
any, provided that such items are not due and payable and are apportioned as
provided in this Agreement;

(e)    All laws, regulations, resolutions, or ordinances, including, without
limitation, building, zoning, and environmental protection, as to the use,
occupancy, subdivision, development, conversion, or redevelopment of the
Property currently or hereafter imposed by any Governmental Entity;

(f)    Any matters about which Buyer knows or is deemed to know prior to the
Effective Date;

(g)    Mechanics’ or materialmens’ liens or claims or notices of commencement
arising from (i) Buyer’s due diligence reviews or inspections hereunder or
(ii) any other work ordered or performed by or on behalf of Buyer or any tenant
or any of their respective affiliates (“Permitted Mechanics’ Liens”);

 

17

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(h)    Such exceptions to title or survey, whether set forth in the Preliminary
Report (or any supplemental report or update to the Preliminary Report) or the
Survey (or any update to the Survey) as may be approved or deemed approved by
Buyer pursuant to the above provisions of this Section 4.3, or as otherwise
expressly permitted under this Agreement;

(i)    Any exceptions to which Buyer consents in advance in writing;

(j)    Any exceptions resulting from the acts of Buyer or its consultants,
employees, agents, or representatives;

(k)    (i) The matters set forth on the Survey and any update thereto (or any
matters shown on any survey included within the Due Diligence Materials) that
are not objected to by Buyer or deemed waived pursuant to Section 4.3.2 and
(ii) any matter that would be disclosed by a current, accurate ALTA/NSPS survey
of the Land and Improvements provided that any such matter does not have a
material adverse effect on the use or operation of the Land or Improvements;

(l)    Any matters deemed to constitute additional Permitted Exceptions under
Section 4.3.2; and

(m)    Non-monetary encumbrances, such as easements or rights of way, that do
not have any material adverse effect, other than to a de minimis extent, on the
value of the Property or Buyer’s use or operation of the Property or impose any
material increased obligation or liability on Buyer.

Conclusive evidence of the availability of such Owner’s Policy shall be the
irrevocable commitment of Title Company to issue to Buyer on the Closing Date a
standard form Owner’s Policy of Title Insurance issued by Title Company in the
State of Washington (the “Owner’s Policy”), in the face amount of the Purchase
Price, which policy shall show (i) title to the Land and Improvements to be
vested of record in Buyer, and (ii) the Permitted Exceptions and the exclusions
listed in the “Schedule of Exclusions from Coverage” of the Owner’s Policy to be
the only exceptions to title, subject to the satisfaction by Buyer of the
conditions to be satisfied by the proposed insured under the Owner’s Policy,
including the payment of all premiums. For the avoidance of doubt, in the event
that Buyer elects to upgrade the Owner’s Policy to an ALTA Extended Coverage
Owner’s Policy of Title Insurance, the availability or issuance of such upgrade
to an ALTA Extended Coverage Owner’s Policy of Title Insurance shall not be a
condition precedent to Buyer’s obligation to purchase the Property. In
connection with obtaining any desired coverage over survey matters under the
Owner’s Policy, Buyer shall deliver to Title Company prior to the Closing Date a
current ALTA survey certified by a licensed surveyor in the State of Washington
sufficient to permit or cause Title Company to insure against survey matters at
the Closing. Notwithstanding any provision to the contrary contained in this
Agreement or any of the Closing Documents, at Seller’s sole election any or all
of the Permitted

 

18

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exceptions may be omitted by Seller in the Deed (as defined below) without
giving rise to any liability of Seller, irrespective of any covenant or warranty
of Seller that otherwise may be contained or implied in the Deed. The preceding
sentence shall survive the Closing and not be merged therein or with any Deed.
Notwithstanding the foregoing, Buyer agrees to purchase the Property subject to
any and all violations of applicable law, including any open building permits
and any fines or penalties associated with the foregoing (“Violations”), or any
condition or state of repair or disrepair or other matter or thing, whether or
not noted, which, if noted, would result in a Violation being placed on the
Property. Seller shall have no duty to remove or comply with or repair any
condition, matter or thing whether or not noted, which, if noted, would result
in a Violation being placed on the Property.

4.3.6    Endorsements to Owner’s Policy. It is understood that Buyer may request
a number of endorsements to the Owner’s Policy. The issuance of such
endorsements shall not be a condition to Closing. Seller shall not be obligated
to incur any expense or undertake any potential liability in connection with the
issuance of any such endorsements.

4.3.7    Payment from Balance of the Purchase Price. Any unpaid taxes, water
charges, sewer rents and assessments, together with the interest and penalties
thereon to a date not more than five (5) business days following the Closing
Date (in each case subject to any applicable apportionment), and any Monetary
Encumbrances, together with the cost of recording or filing any instruments
necessary to discharge such Monetary Encumbrances, may be paid out of the
proceeds of the balance of the Purchase Price payable at the Closing. Subject to
the provisions of Section 4.3.4, Seller hereby agrees to deliver to Buyer or
Escrow Agent, on the Closing Date, instruments in recordable form sufficient (in
the reasonable opinion of Title Company) to discharge any such Monetary
Encumbrances.

4.4    Due Diligence Reviews. Buyer acknowledges and agrees that it is familiar
with the Property and has had the opportunity to review the Due Diligence
Materials and by execution of this Agreement, Buyer acknowledges and agrees that
Buyer is satisfied with and approves of the condition of the Property. Except
for certain title and survey matters (which shall be governed by the provisions
of Section 4.3 above), [ * ] has [ * ] to [ * ] its [ * ] to [ * ] to [ * ]
relating to the [ * ]. Subject to the provisions hereinafter set forth, during
the period commencing on the Effective Date and continuing until the Closing
Date or the earlier termination of this Agreement, Buyer shall have the right,
at Buyer’s sole cost, risk, and expense, to conduct its review and due diligence
of, and physically inspect, as applicable, the Property, in accordance with this
Section 4.4, and in connection therewith, Buyer and Buyer’s Representatives (as
defined below) shall have the right, through the Closing Date (provided that
this Agreement shall not have terminated), from time to time, upon the advance
notice required and subject to the limitations described in this Section 4.4, to
enter upon and make a physical inspection of the Property; provided, that, such
physical inspection shall not be invasive, intrusive or destructive in any
respect (environmental, structural or otherwise), including any borings,
sampling (including, without limitation, air, water, soil or asbestos samplings
or any Phase II environmental testing) or other such activities, unless Buyer
obtains Seller’s prior written consent, which may be withheld in Seller’s sole
discretion, and in any event if so allowed, shall be conducted in accordance
with standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations. Subject to the foregoing

 

19

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

provisions of this Section 4.4, Buyer shall immediately return the Property to
as close to the condition existing prior to any tests and inspections as
reasonably possible and repair any damage to the Property caused by any entry
onto the Property by Buyer or any Buyer’s Representative; provided that, to the
extent there is any damage to the Property caused by reason of Buyer or any
Buyer’s Representative investigation or inspection of the Property or activities
on or about the Property, the scope and manner of such repair shall be subject
to Seller’s prior written approval, and Seller may, at its option in its sole
and absolute discretion, perform such repair, in which case Buyer shall promptly
(but in any event within thirty (30) days) reimburse Seller for Seller’s costs
therefor. Seller shall provide Buyer and its actual and potential investors,
lenders, and assignees, and their respective representatives, attorneys,
accountants, consultants, surveyors, title companies, agents, employees,
contractors, appraisers, architects, and engineers (collectively “Buyer’s
Representatives”), with reasonable access during normal business hours on a
business day to the Property (subject to the rights of tenants under the Leases)
upon reasonable advance written notice (which shall in any event be at least two
(2) business days in advance). In no event shall Seller be obligated to make
available (or cause to be made available) any Excluded Materials.

4.4.1    Seller’s Environmental Disclosure. Buyer acknowledges and agrees that
Seller has delivered to Buyer copies of the environmental reports listed on
Schedule 4.4.1 attached hereto and incorporated herein by reference (the matters
stated therein being referred to as the “Environmental Disclosed Matters”) as
part of the Due Diligence Materials. Buyer shall take title to the Property
subject to any and all environmental conditions thereat (or the presence of any
matter or substance relating to any such environmental condition at the
Property), whether known or unknown, disclosed or undisclosed, including the
Environmental Disclosed Matters, and any and all claims and/or liabilities
relating to (in any manner whatsoever) any hazardous, toxic or dangerous
materials or substances located in, at, about or under the Property, or for any
and all claims or causes of action (actual or threatened) based upon, in
connection with or arising out of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq., and the Superfund
Amendments and Reauthorization Act, 42 U.S.C. §9601 et seq., or any other law or
cause of action (including any federal or state based statutory, regulatory or
common law cause of action) related to environmental matters or liability with
respect to or affecting the Property (any of the foregoing described in this
Section 4.4.1 being referred to as “Environmental Conditions”).

4.4.2    Review Standards.

(a)    Buyer shall at all times conduct its due diligence reviews, inspections,
and examinations in a manner so as to not cause liability, damage, lien, loss,
cost, or expense (other than normal and customary costs or expenses incurred by
Seller in facilitating Buyer’s due diligence investigations in accordance with
the terms of this Agreement) to Seller or the Property, so as to not
unreasonably interfere with or disturb any tenant or Seller’s operation of the
Property, and so as to comply with Seller’s or any such tenant’s reasonable
security requirements. Buyer shall not permit any liens or encumbrances to be
placed against the Property in connection with Buyer’s investigation and
inspection of the Property and/or in connection with Buyer’s activities on or
around the Property. Any entry onto the Property by Buyer shall be at such
Buyer’s own risk. Buyer shall further be responsible for the protection of any
or all personal property brought onto the Property by any Buyer’s
Representative.

 

20

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b)    Buyer will compensate, indemnify, defend, and hold Seller harmless from
and against any reasonable out-of-pocket losses, costs, damages, liens, claims,
liabilities or expenses (including, but not limited to, reasonable out-of-pocket
attorneys’ fees) actually incurred by Seller arising from or by reason of
Buyer’s and/or Buyer’s Representatives’ access to, or inspection of, the
Property or the Due Diligence Materials, or any tests, inspections or other due
diligence conducted by or on behalf of Buyer in connection with the transactions
contemplated in this Agreement.

(c)    On or before the Effective Date, Buyer shall provide Seller with copies
of certificates of insurance evidencing the following insurance coverages
(naming Seller, [ * ] and their respective affiliates and their respective
officers, directors, shareholders, members, partners, employees, successors and
assigns, as additional insureds) that shall be maintained by Buyer and by any
consultants and other third parties engaged by Buyer in connection with Buyer’s
and such third parties’ investigations upon the Property: (i) general liability
insurance, from an insurer with an A.M Best rating of no less that A- VII, in
the amount of not less than [ * ] Dollars ($[ * ]) aggregate liability, which
insurance shall provide coverage against claim for personal liability or
physical property damage arising from Buyer and Buyer’s Representatives in
connection with such inspections and tests and/or the entry or activities of
Buyer and Buyer’s Representatives upon the Property, (ii) commercial automobile
liability insurance for any vehicles with a $[ * ] combined single limit per
accident for bodily injury and property damage, (iii) worker’s compensation
insurance in conformity with the laws of California or as available on a
voluntary basis, having limits no less than those required by state statute and
federal statute, if applicable, (iv) employer’s liability insurance, meeting the
requirements above, with limits of not less than [ * ] Dollars ($[ * ]) per
occurrence for each of (X) bodily injury by accident and bodily injury by
disease and (Y) bodily injury by disease for policy limit and (v) excess
(umbrella) liability insurance, meeting the requirements above, with limits of
not less than [ * ] Dollars ($[ * ]) per occurrence.

(d)    Without limitation on the foregoing, in no event shall Buyer: (i) contact
any of the Employees or any consultant or other professional engaged by Seller,
any lien holder or other party with any interest in or contractual relationship
with respect to the Property (with whom Buyer did not have a pre-existing
relationship prior to the Effective Date) to discuss the Property or the
transaction contemplated hereunder, in each case without Seller’s prior written
consent (which shall not be unreasonably withheld); (iii) contact any
Governmental Entity having jurisdiction over the Property to discuss the
Property or the transaction contemplated hereunder without Seller’s prior
written consent (which shall not be unreasonably withheld) other than such
routine inquiries as are customary in connection with the preparation of a
so-called Phase “I” environmental report or zoning report with respect to the
Property and do not involve any discussions with governmental officials; or
(iv) contact any member or partner of Seller (other than representatives of [ *
]) or any lender or servicer with respect to the Existing Mortgage, in each
case, without the prior written consent of Seller (which shall not be
unreasonably withheld). Consents under clause (ii), (iii), or (iv) above may be
given by e-mail by [ * ] (E-mail: [ * ]; Telephone: [ * ]), or by such other
individuals designated in a written

 

21

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

notice or e-mail notice given by Seller to Buyer. Seller shall have the right,
at its option, to cause a representative of Seller to be present at all
inspections, reviews, and examinations conducted hereunder.

(e)    If this Agreement is terminated for any reason, (i) Buyer shall promptly
destroy or return all Due Diligence Materials provided by Seller to Buyer, and
all copies and other reproductions of the Due Diligence Materials made by Buyer
and/or any of its agents, and shall certify to Seller in writing that Buyer has
destroyed or returned all such materials, and (ii) upon Seller’s request, Buyer
shall promptly deliver to Seller copies of all third-party reports prepared by
or for Buyer in connection with Buyer’s inspection of the Property. In
connection with any permitted testing, sampling, or other work performed
hereunder, Buyer shall promptly dispose of (or cause to be disposed of), at its
sole cost in accordance with all applicable Laws, any waste, samples, or other
materials generated or removed by Buyer or by its agents or contractors arising
from or in connection with the investigations, samplings, or testing hereunder.
This Section 4.4.2 shall survive any termination of this Agreement.

4.5    Intentionally Blank.

5.    Closing Procedure. The closing (the “Closing”) of the sale and purchase
herein provided shall be held through the offices of the Escrow Agent, or at
such other location as may be mutually agreed to by the parties at 11:00 a.m.
Pacific Time on July 14, 2017 or such earlier date as Buyer and Seller shall
agree in writing (such date, or such later date to which Buyer or Seller
adjourns the Closing in accordance with the provisions hereof is herein referred
to as the “Closing Date”), it being understood that TIME SHALL BE OF THE ESSENCE
with respect to each of the parties’ obligation to close on the Closing Date.
Notwithstanding anything to the contrary, Buyer shall have the one (1) time
right to extend the Closing Date to a date that is no later than July 31, 2017
upon satisfaction of the following conditions (the “Buyer Extension Option”):
(i) Buyer shall provide written notice to Seller (the “Buyer Extension Notice”)
at least five (5) days prior to the then scheduled Closing Date electing to
extend the then scheduled Closing Date and designating a date that is no earlier
than July 24, 2017 and no later than July 31, 2017 as the extended Closing Date
(the “Extended Closing Date”) and (ii) Buyer shall deposit the Extension Deposit
with the Escrow Agent in accordance with the provisions of Section 3.1. If Buyer
has validly exercised the Buyer Extension Option, then references herein to the
Closing Date shall mean the Extended Closing Date.

5.1    Closing Deliveries. The parties shall deliver to the Escrow Agent the
following:

5.1.1    Seller’s Deliveries. On or prior to the Closing Date, Seller shall
execute, acknowledge (where applicable) and deliver (or cause to be delivered)
to the Escrow Agent the following:

(a)    An original special warranty deed (the “Deed”) in the form of Exhibit “C”
attached hereto conveying to Buyer the Property in fee simple, subject only to
the Permitted Exceptions;

 

22

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b)    Two (2) counterparts of an original bill of sale, assignment and
assumption agreement (the “Bill of Sale, Assignment, and Assumption”) in the
form of Exhibit “D-1” attached hereto conveying to Buyer (with no value separate
from the Land) all right, title and interest of Seller in and the Property;
provided, however, that notwithstanding anything to the contrary, if Buyer has
assigned its rights under this Agreement pursuant to and in accordance with the
provisions of Section 10.8 hereof, including, without limitation to the
Permitted Assignee, then the Bill of Sale, Assignment and Assumption shall be in
the form of Exhibit “D-2” attached hereto;

(c)    An original certificate in the form Exhibit “I” attached hereto
certifying that Seller (or if such entity is a disregarded entity for U.S.
federal income tax purposes, such entity’s beneficial owner) is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code;

(d)    If Buyer has not assigned its rights under this Agreement pursuant to and
in accordance with the provisions of Section 10.8 hereof, two (2) counterparts
of an original lease termination agreement (the “Lease Termination”), in the
form of Exhibit “K”, terminating the Lease effective as of the Closing Date;

(e)    Unless Buyer and Seller mutually elect to deliver the same outside of
escrow, written notices executed by Seller and addressed to each of the vendors
under any Contract to be assumed by Buyer at Closing as provided in this
Agreement (“Vendor Notices”), such Vendor Notices to be in such form(s) as are
reasonably required by Seller, which notices shall indicate that the Property
has been sold to Buyer and that all rights of Seller thereunder have been
assigned to Buyer. Buyer shall, at Buyer’s sole cost and expense, mail to such
vendors the Vendor Notices by registered or certified mail, return receipt
requested within ten (10) business days after the Closing Date (and Buyer shall
provide proof of delivery thereof to Seller promptly following delivery of
Vendor Notices to vendors);

(f)    Evidence reasonably satisfactory to the Escrow Agent respecting the due
organization of Seller and the due authorization and execution by the person
executing this Agreement and the documents required to be delivered hereunder on
behalf of Seller;

(g)    A Real Estate Excise Affidavit and any other applicable sales tax or real
property transfer tax forms or declarations or similar forms (collectively, the
“Transfer Tax Returns”) prepared and executed by Seller, together with the
payment of the amount of the transfer taxes, if any, due in connection with the
transactions contemplated hereunder; and

(h)    If required by the Title Company, a title certificate in the form of
Exhibit “F” (“Seller Title Certificate”) to facilitate the issuance of any title
insurance sought by Buyer in connection with the transactions contemplated
hereby.

In addition to the foregoing, to the extent they do not constitute Reserved
Company Assets and to Seller’s knowledge are then in the possession of Seller
(or its agents) and have not theretofore been delivered to Buyer, Seller shall
deliver to Buyer at or promptly before the Closing: (i) any plans and
specifications for the Improvements and as-built drawings for the

 

23

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Property; (ii) all keys and other access control devices for the Property;
(iii) originals (to the extent in Seller’s possession, otherwise photostatic
copies hereof) of all Leases in effect on such date for the Property; and
(v) copies of all Contracts assumed by Buyer at Closing and Permits and Licenses
for the Property that will remain in effect after the Closing (other than
Excluded Materials) in Seller’s possession. All items described in this
paragraph may be either delivered at or before Closing or left at the Property.

5.1.2    Buyer Deliveries. On or prior to the Closing Date (it being understood
that the Closing Payment shall be delivered no later than 11:00 a.m. Pacific
Time on the Closing Date), Buyer shall deliver to the Escrow Agent the
following:

(a)    The Closing Payment by wire transfer of immediately available federal
funds;

(b)    Two (2) counterparts of the duly executed original Bill of Sale,
Assignment, and Assumption; provided, however, that notwithstanding anything to
the contrary, if Buyer has assigned its rights under this Agreement pursuant to
and in accordance with the provisions of Section 10.8 hereof, including, without
limitation to the Permitted Assignee, then the Bill of Sale, Assignment and
Assumption shall be in the form of Exhibit “D-2” attached hereto;

(c)    If Buyer has not assigned its rights under this Agreement pursuant to and
in accordance with the provisions of Section 10.8 hereof, two (2) counterparts
of the duly executed original Lease Termination;

(d)    Unless Buyer and Seller mutually elect to deliver the same outside of
escrow, duly executed Vendor Notices;

(e)    Evidence reasonably satisfactory to the Escrow Agent respecting the due
organization of Buyer and the due authorization and execution by Buyer of this
Agreement and the documents required to be delivered hereunder;

(f)    Such additional documents as may be reasonably required by the Escrow
Agent in order to consummate the transactions hereunder (provided the same do
not increase in any material respect the costs to, or liability or obligations
of, Buyer in a manner not otherwise provided for herein); and

(g)    The Transfer Tax Returns duly executed by Buyer, to the extent required.

5.1.3    Mutual Deliveries. On or prior to the Closing Date, Buyer and Seller
shall execute and deliver (or cause to be executed and delivered) to the Escrow
Agent, the following:

(a)    A closing statement (the “Closing Statement”) reflecting the Purchase
Price, the adjustments and prorations required hereunder, and the allocation of
income and expenses required hereby. For the avoidance of doubt, Buyer and
Seller may have separate Closing Statements.

 

24

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.2    Closing Costs.

5.2.1    Seller shall pay or cause to be paid (1) 100% of the premium for the
standard (non-ALTA) portion of the Owner’s Policy to be issued;
(2) one-half (1/2) of all escrow charges; and (3) 100% of the state, county and
local excise taxes, documentary transfer taxes, deed stamps and similar costs,
fees and expenses payable in connection with the recordation of the Deed. Buyer
shall pay (a) 100% of the premium for the ALTA portion of Owner’s Policy to be
issued, including any and all endorsements thereto; (b) one-half (1/2) of all
escrow charges; (c) Buyer’s cost to obtain a new survey or to update the Survey;
(d) the costs to record the Deed and (e) all fees, costs, and expenses in
connection with Buyer’s due diligence reviews and analyses hereunder. Buyer
shall credit to Seller at Closing, the cost of (i) the zoning report and the
Phase I environmental report provided to Buyer as part of the Due Diligence
Materials and (ii) the Survey. Any other closing costs shall be allocated in
accordance with local custom. Seller and Buyer shall pay their respective shares
of prorations as hereinafter provided. Except as otherwise expressly provided in
this Agreement, each party shall pay the fees of its own attorneys, accountants,
and other professionals.

5.2.2    Buyer and Seller hereby agree that all of the Purchase Price shall be
allocated to the Land and that no portion of the Purchase Price shall be
allocated to the Personal Property. The provisions of this Section 5.2.2 shall
survive the Closing.

5.3    Prorations. All matters involving prorations, credits or adjustments to
be made in connection with the Closing and not specifically provided for in
another section of this Agreement shall be adjusted in accordance with this
Section 5.3.

5.3.1    Items to be Prorated. Except as otherwise set forth herein, all items
to be prorated pursuant to this Section 5.3 shall be prorated as of 11:59 P.M.
on the day immediately preceding the Closing Date on the basis of the Proration
Statement. Not later than five (5) days prior to the Closing Date, Seller shall
deliver to Buyer a proposed “Proration Statement”. Not later than three (3) days
prior to the Closing Date, Buyer shall deliver to Seller a written statement of
objection or agreement to such Proration Statement. In the event of any
disagreement, Buyer and Seller shall meet prior to the Closing Date for the
purpose of agreeing to and finalizing the Proration Statement. Buyer and Seller
hereby agree to act reasonably and in good faith in such discussions and
determinations.

The following items shall be prorated between Seller and Buyer as of the Closing
Date (on the basis of the actual number of days elapsed over the applicable
period), with Buyer being deemed to be the owner of the Property during the
entire day on the Closing Date and being entitled to receive all operating
income of the Property, and being obligated to pay all operating expenses of the
Property, with respect to the Closing Date:

(a)    Real Estate and Property Taxes. All non-delinquent real estate and
personal property taxes and assessments on the Property for the current tax year
that are due and

 

25

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

payable following the Closing Date. Seller shall be responsible for the payment
of any real estate and personal property taxes and assessments that are
delinquent before Closing with respect to the Property. Taxes relating to the
period prior to the Closing Date that are not due and payable until after the
Closing Date shall be prorated as of the Closing Date based on the latest
available tax bill. In no event shall Seller be charged with or be responsible
for any increase in the taxes on the Property resulting from the sale of the
Property contemplated by this Agreement, any change in use of the Property on or
after the Closing Date, or from any improvements made or leases entered into on
or after the Closing Date. If any assessments on the Property are payable in
installments, then the installment allocable to the current period shall be
prorated (with Buyer being allocated the obligation to pay any installments due
on or after the Closing Date).

(b)    Rent and Security Deposits. All fixed and additional rentals under the
Leases, security deposits (except as hereinafter provided), and other tenant
charges. Seller shall deliver or provide a credit in an amount equal to all
prepaid rentals for periods after the Closing Date and all refundable cash
security deposits (to the extent the foregoing were made by tenants under the
Leases and are not applied or forfeited prior to the Closing) to Buyer on the
Closing Date. A list of the unapplied tenant security deposits under the Leases
as of the Effective Date is set forth on Schedule 5.3.1(b). To the extent that
there are any rents or other tenant charges with respect to Leases that are
delinquent (or payable but unpaid) as of the Closing Date (collectively,
“Delinquent Rent”), Buyer shall credit Seller for the amount of such Delinquent
Rent at Closing provided, however, that any year-end or similar reconciliation
payment shall be allocated as hereinafter provided. At Closing, Seller shall
deliver to Buyer a schedule of all such delinquent or payable but unpaid rent
and other tenant charges. Buyer shall be entitled to retain any payments of
Delinquent Rent made after the Closing Date. To the extent Seller receives any
payment of Delinquent Rent after the Closing Date, Seller shall promptly deliver
the same to Buyer.

(c)    Payments required to be paid by tenants under Leases for such tenants’
shares of property taxes and assessments, insurance, common area maintenance,
and other expenses of the Property are collectively referred to herein as
“Reimbursable Tenant Expenses”. Reimbursable Tenant Expenses shall be determined
in accordance with the Leases, including without limitation any Lease provisions
that provide for the adjustment of Reimbursable Tenant Expenses based on
occupancy changes (i.e., “gross-up” provisions). In addition, to the extent that
a Lease provides for base year amounts for operating expenses or taxes, such
base year amounts shall be prorated in determining Reimbursable Tenant Expenses
with respect to such Lease. Seller’s “share” of Reimbursable Tenant Expenses for
the calendar year in which Closing occurs (the “Closing Year”) shall be
determined in accordance with Section 5.3.2(a) hereof. To the extent that there
are any Reimbursable Tenant Expenses that are delinquent (or payable but unpaid)
as of the Closing Date (collectively, “Delinquent Reimbursable Tenant
Expenses”), Buyer shall credit Seller for the amount of such Delinquent
Reimbursable Tenant Expenses at Closing provided, however, that any year-end or
similar reconciliation payment shall be allocated as hereinafter provided. With
respect to Delinquent Reimbursable Tenant Expenses respecting tenants who are no
longer tenants of the Property as of the Closing Date, Seller shall retain all
of the rights relating thereto.

 

26

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d)    Utilities and Services. Buyer and Seller hereby acknowledge and agree
that the amounts of all telephone, electric, sewer, water, gas, steam and other
utility bills, trash removal bills, janitorial and maintenance service bills,
association dues and all other operating and administrative expenses relating to
the Property and allocable to the period prior to the Closing Date (other than
such items which are the obligation of and directly paid by a tenant under its
Lease) shall be determined and paid by Seller before Closing, if possible, or
shall be paid thereafter by Seller or adjusted between Buyer and Seller
immediately after the same have been determined. Buyer (with cooperation of
Seller) shall cause all utilities at the Property to be placed in Buyer’s name
as of the Closing Date, and where necessary, post deposits with the utility
companies. Seller shall use commercially reasonable efforts to cause all utility
meters to be read as of the Closing Date. Seller shall be entitled to recover
any and all deposits held by any utility company as of the Closing Date.

(e)    Leasing Costs. Seller shall provide a credit to Buyer at Closing for the
amount of any Seller Leasing Costs. If the Closing occurs, then from and after
the Closing, Buyer shall be responsible for the payment of all Seller Leasing
Costs and all other Leasing Costs. On or prior to the Closing Date, Seller shall
provide Buyer with a list of any Seller Leasing Costs (as such list may be
updated by Seller prior to Closing).

(f)    Contracts. Charges and payments under Contracts assumed by the Buyer at
Closing, or permitted renewals or replacements thereof.

(g)    Any other items of operating income or operating expense that are
customarily apportioned between the parties in real estate closings of
comparable commercial properties in the metropolitan area where the Property is
located, as may be applicable; however, there will be no prorations for debt
service or insurance premiums (because Buyer is not acquiring or assuming
Seller’s financing or insurance).

5.3.2    Proration of Reimbursable Tenant Expenses.

(a)    For the Closing Year. In order to enable Buyer to make any year-end
reconciliations of tenant reimbursements of Reimbursable Tenant Expenses for the
Closing Year after the end thereof, Seller shall determine in accordance with
Section 5.3.1(c) hereof the Reimbursable Tenant Expenses actually paid or
incurred by Seller for the portion of the Closing Year during which Seller owned
the Property (“Seller’s Actual Reimbursable Tenant Expenses”) and the tenant
reimbursements for such Reimbursable Tenant Expenses actually paid to Seller by
tenants for the portion of the Closing Year during which Seller owned the
Property (“Seller’s Actual Tenant Reimbursements”). On or before the date that
is thirty (30) days after the Closing Date, Seller shall deliver to Buyer a
reconciliation statement (each a “Seller’s Reconciliation Statement”) setting
forth (i) Seller’s Actual Reimbursable Tenant Expenses, (ii) Seller’s Actual
Tenant Reimbursements, and (iii) a calculation of the difference, if any,
between the two (i.e., establishing that Seller’s Actual Reimbursable Tenant
Expenses were either more or less than or equal to Seller’s Actual Tenant
Reimbursements). Any amount due to Seller pursuant to the foregoing calculation
(in the event Seller’s Actual Tenant Reimbursements are less than Seller’s
Actual Reimbursable Tenant Expenses) or due to Buyer (in the event Seller’s
Actual Tenant Reimbursements are more than Seller’s Actual Reimbursable Tenant

 

27

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Expenses), as the case may be, shall be paid by Buyer to Seller or by Seller to
Buyer, as the case may be, within thirty (30) days after delivery of Seller’s
Reconciliation Statement to Buyer. If Buyer is paid any such amount by Seller,
Buyer thereafter shall be obligated to promptly remit the applicable portion to
the particular tenants entitled thereto. Buyer shall compensate, indemnify,
defend, and hold Seller and the other “Seller-Related Parties” (as defined
below) harmless from and against any losses, costs, claims, damages, and
liabilities, including, without limitation, reasonable attorneys’ fees and
expenses incurred in connection therewith, arising out of or resulting from
Buyer’s failure to remit any amounts actually received from Seller to tenants in
accordance with the provisions hereof. If Buyer has transferred its interest in
the Property to a successor-in-interest or assignee prior to such date, then, on
or before the transfer of its interest in the Property, Buyer shall (i) in
writing expressly obligate such successor-in-interest or assignee to be bound
directly to Seller by the provisions of this Section, and (ii) deliver written
notice of such transfer to Seller, and thereafter Seller shall make the
deliveries specified above to Buyer’s successor-in-interest or assignee.
Seller’s Reconciliation Statement shall be final and binding for purposes of
this Agreement.

(b)    Intentionally Blank.

(c)    Intentionally Blank.

5.3.3    General Provisions.

(a)    For purposes of calculating prorations, Buyer shall be deemed to be the
owner of the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof for the entire day upon which the Closing
occurs, and thereafter all such prorations shall be made on the basis of the
actual number of days of the month which shall have elapsed as of the day of the
Closing and based upon the actual number of days in the month and a three
hundred sixty five (365) day year.

(b)    Seller and Buyer agree to use reasonable efforts to calculate all
adjustments required under this Section 5.3 (and to make the adjustment payments
resulting from such calculations) with respect to those items of income and
expense which are ascertainable on the Closing Date by no later than twenty
(20) days after the Closing Date. Each other item of income and expense which is
subject to adjustment under this Section 5.3 but which is not ascertainable on
the Closing Date will be adjusted retroactive to the Closing Date, and the
payment made on such adjustment within sixty (60) days after the date that such
adjustment becomes ascertainable, i.e., the date by which each party, in its
good faith business judgment, has sufficient information to make such
adjustment.

(c)    If any prorations or apportionments made under this Section 5.3 shall
prove to be incorrect for any reason, then any party shall be entitled to an
adjustment to correct the same. Any item that cannot be finally prorated because
of the unavailability of information shall be tentatively prorated on the basis
of the best data then available and re-prorated when the information is
available. The parties agree that each party shall have the right following
Closing, on reasonable written notice to the other, from time to time to review
the books and records of such other party pertaining solely to the operations of
the Property and

 

28

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

limited to such portions of the books and records necessary to confirm the
amounts of adjustments payable to Seller and/or Buyer following the Closing.
Buyer and Seller shall cooperate as necessary following the Closing in order to
promptly and in good faith discharge their respective obligations under this
Section 5.3.

(d)    Notwithstanding anything to the contrary set forth herein, all
re-prorations contemplated by this Agreement shall be completed within six (6)
months after Closing (subject to extension as necessary due to the
unavailability of final information, but in no event to exceed one (1) year
after Closing). Notwithstanding the foregoing, any claim for an adjustment under
Section 5.3 will be valid if made in writing with reasonable specificity within
one (1) year after the Closing Date, except in the case of items of adjustment
which at the expiration of such period are subject to pending litigation or
administrative proceedings. Claims with respect to items of adjustment which are
subject to litigation or administrative proceedings will be valid if made on or
before the later to occur of (i) the date that is one (1) year after the Closing
Date and (ii) the date that is one hundred eighty (180) days after a final order
shall have issued in such litigation or administrative hearing. The parties
hereto shall use good faith efforts to resolve any disputed claims promptly.

(e)    The obligations of Seller and Buyer under this Section 5.3 shall survive
the Closing.

6.    Condemnation or Destruction of Property. If, after the Effective Date but
prior to the Closing Date, either any portion of the Property is taken pursuant
to eminent domain proceedings or any of the Improvements are damaged or
destroyed by any casualty not arising from or relating to an action or inaction
of Buyer or any of Buyer’s subsidiaries or their respective agents, Seller shall
be required to give Buyer prompt written notice of the same after Seller’s
actual discovery of the same, but shall have no obligation to cause any direct
or indirect member, partner, or owner of Seller to contribute capital to Seller
or any other entity, or to repair or replace (or cause to be repaired or
replaced) any such damage, destruction, or taken property. Seller shall, upon
consummation of the transaction herein provided, assign to Buyer (except to the
extent any condemnation proceeds or insurance proceeds are attributable to lost
rents or other items applicable to any period prior to the Closing) all claims
of Seller respecting any condemnation or casualty insurance coverage, as
applicable, and all condemnation proceeds or proceeds from any such casualty
insurance received by Seller on account of any casualty at the Property (except
to the extent required for collection costs or repairs by Seller prior to the
Closing Date), as applicable. In the event (A) the condemnation award or the
estimated cost of repair of damage to the Property on account of a casualty, as
applicable, shall exceed [ * ] percent ([ * ]%) of the Purchase Price or
(B) with respect to a condemnation to the Property only, such condemnation would
result in the Property (following restoration) materially violating any Laws or
failing to materially comply with zoning or any recorded covenants, conditions,
or restrictions affecting the Property, then, Buyer may, at its option,
terminate this Agreement by notice to Seller, given within fifteen (15) days
after Seller’s notice to Buyer of the occurrence of such casualty or
condemnation, whereupon Buyer shall receive a return of the Deposit (less the
Independent Consideration, which shall be paid to Seller) (and no party hereto
shall have any further obligation in connection herewith except under those
provisions that expressly survive a termination of this Agreement).

 

29

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.    Representations, Warranties, and Covenants.

7.1    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that, except as disclosed in the Due Diligence Materials:

7.1.1    Litigation. To Seller’s knowledge, there is no pending and served (nor
has Seller received any written notice of any threatened) (exclusive of tort or
other liability proceeding for which insurance coverage is available) action,
litigation, or other legal proceeding against the Property or against Seller
with respect to the Property that, if determined adversely to Seller or against
the Property (as applicable), would materially and adversely affect the Property
or the ability of Seller to perform its obligations hereunder.

7.1.2    Due Authority. This Agreement has been duly authorized, executed and
delivered by Seller, is the legal, valid and binding obligation of Seller, and
does not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject. All agreements, instruments and
documents herein provided to be executed or to be caused to be executed by
Seller which are to be delivered at Closing will, at the time of Closing, be
duly authorized, executed, and delivered by and are binding upon Seller, and
will not violate any provision of any agreement or judicial order to which
Seller is a party or to which Seller is subject. Seller is a Delaware limited
liability company, duly organized and validly existing and in good standing
under the Laws of such state, and is duly authorized and qualified to do all
things required of it under this Agreement. Seller has the capacity and
authority to enter into this Agreement and consummate the transactions herein
provided without the consent or joinder of any other party (except as otherwise
may be set forth in this Agreement).

7.1.3    No Conflict. Neither the execution and delivery of this Agreement by
Seller nor any agreement, document, or instrument executed or to be executed or
to be caused to be executed in connection with this Agreement by Seller, nor
anything provided in or contemplated by this Agreement or any such other
agreement, document, or instrument, nor the performance of the obligations of
Seller hereunder or thereunder (i) will result in the violation of any law or
any provision of the organizational documents of Seller or will conflict with
any agreement or any order or decree of any court or governmental
instrumentality of any nature by which Seller is bound or (ii) except as
otherwise set forth in this Agreement, will result in the acceleration or
maturity of any agreement, document, or instrument affecting or relating to
Seller or the Property.

7.1.4    Insolvency. Seller is not a debtor under any bankruptcy proceedings,
voluntary or involuntary, and has not made an assignment for the benefit of its
creditors, filed any voluntary petition in bankruptcy or, to Seller’s knowledge,
suffered the filing of an involuntary petition by Seller’s creditors, suffered
the appointment of a receiver to take possession of all, or substantially all,
of Seller’s assets, suffered the attachment or other judicial seizure of all, or
substantially all, of Seller’s assets, admitted in writing its inability to pay
its debts as they generally come due or made an offer of settlement, extension
or composition to its creditors generally.

 

30

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

7.1.5    Foreign Person. Seller (or if such entity is a disregarded entity for
U.S. federal income tax purposes, such entity’s beneficial owner) is not a
foreign person within the meaning of Section 1445(f) of the Code.

7.1.6    Condemnation. Seller has not received any written notice of any and to,
Seller’s knowledge, there are no existing, pending or contemplated condemnation,
eminent domain or similar proceeding with respect to the Property.

7.2    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller that:

7.2.1    Organization, Power and Authority. Buyer is a corporation duly
organized and validly existing under the laws of the State of Washington. Buyer
has all requisite power and authority to execute and deliver this Agreement and
any and all documents, instruments and agreements to be executed and delivered
pursuant to this Agreement to which Buyer is a party (including the Closing
Documents), and to perform its obligations hereunder and thereunder and to
effect the transactions contemplated hereby and thereby. All requisite corporate
or other action has been taken to authorize and approve the execution, delivery
and performance by Buyer of this Agreement and any and all documents,
instruments and agreements to be executed and delivered pursuant to this
Agreement to which Buyer is a party (including the Closing Documents).

7.2.2    No Conflict. To Buyer’s knowledge, (i) this Agreement does not violate
any provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject and (ii) all documents to be executed by Buyer which are
to be delivered at Closing will not, at the time of Closing, violate any
provision of any agreement or judicial order to which Buyer is a party or to
which Buyer is subject.

7.2.3    Insolvency. Buyer is not a debtor under any bankruptcy proceedings,
voluntary or involuntary, and has not made an assignment for the benefit of its
creditors.

7.2.4    Sophisticated Purchaser. Buyer is a sophisticated purchaser with
sufficient knowledge, experience and expertise to evaluate the Property and
Buyer’s acquisition of the Property. Buyer has had sufficient opportunity to
conduct due diligence and investigations regarding the Property, and Buyer is
relying solely on the results of Buyer’s due diligence and investigations, the
advice of Buyer’s own advisors and consultants, and Buyer’s own judgment and
analysis in determining whether to acquire the Property.

7.3    Survival. The representations, warranties, and covenants and all other
obligations, provisions and liabilities under this Agreement or any of the
Closing Documents (including any cause of action by reason of a breach thereof)
shall survive the Closing for a period of 180 days after the Closing Date unless
otherwise expressly provided in this Agreement; provided, however, that, all of
Section 8 and Section 10 shall survive indefinitely, and any other Section of
this Agreement that is expressly stated to survive the Closing for a different
period of time or indefinitely (and only such Sections), shall survive the
Closing for such different period

 

31

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

of time or indefinitely (as applicable). Notwithstanding anything to the
contrary in this Agreement, Seller shall have no liability, and Buyer shall make
no claim against Seller, for (and Buyer shall be deemed to have waived any
failure of a condition hereunder by reason of) a failure of any condition or a
breach of any representation or warranty, covenant, or other obligation of
Seller under this Agreement or any Closing Document executed by Seller
(including for this purpose any matter that would have constituted a breach of
Seller’s representations and warranties had they been made on the Closing Date)
in the event Buyer (x) has knowledge prior to Closing of a condition, statement
of facts or other matter that constitutes or results in such breach, (y) has the
right to terminate this Agreement pursuant to Section 4.1.3 and (z) nonetheless
proceeds with the Closing.

7.4    Knowledge.

7.4.1    Definition. When a statement is made under this Agreement to the
“knowledge” or “actual knowledge” of a party (or other similar phrase), it shall
mean that none of the Designated Representative(s) of such party has any [ * ]
knowledge ([ * ]) of any facts indicating that such statement is not true. None
of the Designated Representatives shall have any personal liability under this
Agreement.

7.4.2    Designated Representatives. The “Designated Representative(s)” are
limited to the following individuals:

(a)    for Seller: [ * ]; and

(b)    for Buyer: [ * ].

7.5    Interim Covenants of Seller. From the Effective Date until the Closing
Date or the sooner termination of this Agreement, Seller hereby agrees as
follows:

7.5.1    Maintenance/Operation. Seller shall, at its cost and expense, manage,
maintain and operate the Property in materially the same manner as it has
managed, maintained and operated the Property through the Effective Date,
subject to ordinary wear and tear and further subject to the casualty and
condemnation provisions in this Agreement.

7.5.2    Leases. Seller shall not, (a) modify, renew (except pursuant to the
exercise by a tenant of a renewal or extension option contained in such tenant’s
Lease which shall not require the prior written approval of the Buyer), grant
any consent to any assignment or sublet, or waive any material rights in writing
under the Leases, (b) terminate any Lease except by reason of a default by the
tenant thereunder and then only in accordance with Seller’s past practice or as
required by law, (c) enter into a New Lease, or (d) accept a surrender or
consent to the termination or cancellation of any Lease by the tenant
thereunder, except to the extent landlord is obligated to do so in accordance
with the terms of such Lease or as required by law or arising by reason of a
default by the tenant thereunder, in each case described in clauses (a) through
(d), without the prior written approval of Buyer (which approval shall not be
unreasonably withheld, conditioned or delayed), and which shall be deemed
approved if Buyer fails to respond to a written request for approval made at any
time during the term of this

 

32

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Agreement within three (3) business days after receipt of the request therefor
together with a summary of lease terms in reasonable detail and a statement as
to the brokerage commission, if any, payable in connection therewith. If Buyer
approves (or is deemed to have approved) of Seller’s entering into a New Lease
and such lease is thereafter fully executed, then (i) the amount of the
brokerage commission specified in Seller’s notice, (ii) the cost of any tenant
improvements to be performed by the landlord under the terms of the proposed
lease, (iii) the amount of any cash work allowances required to be given by the
landlord to the tenant under the terms of the proposed lease incurred in
connection with such New Lease and (iv) the economic impact of any free rent
shall be the responsibility of Buyer and shall be apportioned at the Closing in
accordance with the proration provisions herein. Upon Seller’s execution and
delivery of any such lease approved by Buyer, the same shall be deemed to be a
New Lease for all purposes under this Agreement.

7.5.3    Contracts. Seller shall not enter into any service or equipment leasing
contracts or other similar agreements relating to the Property unless such
contracts or agreements are terminable by Seller for any or no reason, without
penalty or liability, upon thirty (30) days’ written notice or less, and, if
Buyer has not elected to assume any such contract or agreement pursuant to
Section 7.6.1, Seller shall provide a notice of termination for such contracts
or agreements on or prior to the Closing Date. If Seller desires to enter into
any service or equipment leasing contract or other similar agreement relating to
the Property that is not terminable by Seller for any or no reason, without
penalty or liability, upon thirty (30) days’ written notice or less, then
(i) Seller shall be required to obtain Buyer’s approval, which shall not be
unreasonably withheld, conditioned, or delayed, prior to entering into any such
contract or agreement, and (ii) at Closing, Buyer shall be required to assume
any such contract or agreement that Buyer has approved in accordance with this
Section 7.5.3.

7.5.4    Intentionally Blank.

7.6    Mutual Covenants.

7.6.1    Buyer shall notify Seller in writing which Contracts Buyer will assume
at Closing on or prior to the date that is five (5) days prior to the Closing
Date; provided, that, Buyer shall not be required to assume any Contract at
Closing. Promptly after the Closing Date, Seller, at Seller’s sole cost and
expense, shall terminate any Contracts that Buyer does not elect to assume by
written notification to Seller on or prior to expiration of the. If Buyer does
not notify Seller prior to the expiration of such five (5) day period, Buyer
shall be deemed to have elected that Seller terminate all such Contract(s). Any
such Contracts terminated pursuant to this Section 7.6.1 shall be treated as
Excluded Contracts under this Agreement.

 

33

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8.    DISCLAIMER; RELEASE; WAIVER; INDEMNITY. AS AN ESSENTIAL INDUCEMENT TO
SELLER TO ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE
PURCHASE PRICE, BUYER ACKNOWLEDGES AND AGREES AS FOLLOWS:

8.1    DISCLAIMER.

8.1.1    AS-IS; WHERE-IS. THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE
ON AN “AS IS, WHERE IS” BASIS. SELLER HAS NOT MADE, DOES NOT MAKE, AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT, OR FUTURE OF, AS TO, CONCERNING, OR WITH RESPECT TO
THE PROPERTY OR ANY OTHER MATTER WHATSOEVER.

8.1.2    SOPHISTICATION OF BUYER. BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR
WITH THE OWNERSHIP AND OPERATION OF REAL ESTATE PROJECTS SIMILAR TO THE
PROPERTY. BUYER ALSO ACKNOWLEDGES THAT IT IS ACQUIRING THE PROPERTY SOLELY ON
THE BASIS OF AND IN RELIANCE UPON SUCH EXAMINATIONS AND THE TITLE INSURANCE
PROTECTION AFFORDED BY BUYER’S TITLE INSURANCE POLICY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER.

8.1.3    DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE PROPERTY IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL
BE OBTAINED FROM A VARIETY OF SOURCES. SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO (AND EXPRESSLY
DISCLAIMS ALL) REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION. SELLER SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS, OR
MISREPRESENTATIONS, OR FOR ANY FAILURE OF BUYER TO INVESTIGATE THE PROPERTY, NOR
SHALL SELLER BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER
INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY
SELLER OR BY ANY AFFILIATE, AGENT, REPRESENTATIVE, MANAGER, MEMBER, OR PARTNER
OF SELLER, OR BY ANY REAL ESTATE BROKERS, MEMBERS, PARTNERS, AGENTS,
REPRESENTATIVES, TRUSTEES, AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS,
EMPLOYEES, SERVANTS, OR AGENTS OF ANY OF THE FOREGOING, OR OTHER PERSONS OR
ENTITIES ACTING ON BEHALF OF SELLER OR AT SELLER’S REQUEST OR OTHERWISE
AFFILIATED WITH SELLER (COLLECTIVELY, “SELLER-RELATED PARTIES”).

8.1.4    BUYER’S INSPECTIONS. AS OF THE EFFECTIVE DATE, BUYER ACKNOWLEDGES IT
HAS HAD THE OPPORTUNITY TO CONDUCT, AND HAS CONDUCTED, SUCH DUE DILIGENCE AS
BUYER HAS DEEMED NECESSARY OR APPROPRIATE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREIN AND BUYER HEREBY WAIVES THE RIGHT TO CONDUCT ANY FURTHER
DILIGENCE. BUYER REPRESENTS AND COVENANTS

 

34

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

TO SELLER THAT BUYER HAS CONDUCTED SUCH INVESTIGATIONS OF THE PROPERTY,
INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AS BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR CURATIVE ACTION TO BE
TAKEN WITH RESPECT TO, ANY HAZARDOUS MATERIALS, AND WILL RELY SOLELY UPON SAME
AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR THE SELLER
RELATED PARTIES.

8.2    RELEASE; WAIVER.

8.2.1    RELEASES. EFFECTIVE AS OF THE CLOSING, BUYER HEREBY RELEASES SELLER AND
ALL SELLER-RELATED PARTIES FROM ANY AND ALL CLAIMS THAT BUYER OR ANY PARTY
CLAIMING BY, THROUGH, OR UNDER BUYER (A “BUYER-RELATED PARTY”) HAS OR MAY HAVE
AS OF, AS WELL AS FROM AND AFTER, CLOSING ARISING FROM OR RELATED TO ANY MATTER
OR THING RELATED TO OR IN CONNECTION WITH THE PROPERTY, INCLUDING THE DUE
DILIGENCE MATERIALS (INCLUDING THE COMPLETENESS OR ACCURACY OF ANY AND ALL
MATERIALS, DATA AND INFORMATION REGARDING THE PROPERTY), THE LEASES AND THE
TENANTS THEREUNDER, THE PHYSICAL CONDITION OF THE PROPERTY, INCLUDING ANY
DEFECT, DEFICIENCIES, CONSTRUCTION DEFECTS, ERRORS, OR OMISSIONS IN THE DESIGN,
CONSTRUCTION OR OPERATION OF THE PROPERTY (LATENT, PATENT OR OTHERWISE), ANY
PAST, PRESENT OR FUTURE PRESENCE OR EXISTENCE OF HAZARDOUS MATERIALS ON, UNDER
OR ABOUT THE PROPERTY (INCLUDING IN THE GROUNDWATER UNDERLYING THE PROPERTY
AND/OR THE RELEASE OR DISCHARGE OF ANY HAZARDOUS MATERIALS FROM THE PROPERTY,
THE VIOLATIONS OF ANY APPLICABLE STATUTES OR LAWS WITH REGARD TO THE PROPERTY,
INCLUDING ANY ENVIRONMENTAL LAWS, ANY OTHER ENVIRONMENTAL CONDITIONS RELATING TO
THE PROPERTY (WHETHER OR NOT DISCLOSED BY SELLER), INCLUDING THE ENVIRONMENTAL
DISCLOSED MATTERS AND THE ENVIRONMENTAL CONDITIONS, THE EXISTENCE OR
NON-EXISTENCE OF UTILITY CONNECTIONS OR AVAILABILITY OR UNAVAILABILITY OF
UTILITIES FOR THE PROPERTY AND ANY AND ALL OTHER MATTERS REGARDING THE PROPERTY,
IN EACH CASE WHETHER EXISTING PRIOR TO OR AFTER CLOSING, AND BUYER SHALL NOT
LOOK TO ANY SELLER-RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY
REDRESS OR RELIEF. IN ADDITION TO, AND NOT IN LIMITATION OF THE FORGOING,
EFFECTIVE AS OF THE CLOSING, (I) BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT ANY
AND ALL COVENANTS, AGREEMENTS AND OBLIGATIONS OF SELLER UNDER THE LEASE
(COLLECTIVELY, THE “SELLER LEASE OBLIGATIONS”) AND ANY AND ALL INDEMNITIES
PROVIDED BY SELLER UNDER THE LEASE, INCLUDING, WITHOUT LIMITATION UNDER SECTION
20.1 OF THE LEASE (COLLECTIVELY, THE “SELLER LEASE INDEMNITIES”) SHALL BE NULL
AND VOID AND OF NO FURTHER FORCE OR

 

35

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EFFECT, (II) BUYER HEREBY RELEASES SELLER AND ALL SELLER-RELATED PARTIES FROM
ANY AND ALL CLAIMS THAT BUYER OR ANY BUYER-RELATED PARTY HAS OR MAY HAVE AS OF,
AS WELL AS FROM AND AFTER, CLOSING ARISING FROM THE LEASE AND ANY ASSIGNMENT OR
TERMINATION OF THE LEASE, INCLUDING WITHOUT LIMITATION, THE SELLER LEASE
OBLIGATIONS AND THE SELLER LEASE INDEMNITIES, AND (III) BUYER FULLY AND
UNCONDITIONALLY RELEASES, CANCELS, ANNULS, RESCINDS, DISCHARGES, DISCLAIMS,
WAIVES AND RELEASES ANY AND ALL RIGHTS AND BENEFITS BUYER OR ITS AFFILIATES MAY
HAVE UNDER THE LEASE WHETHER ARISING BEFORE OR AFTER THE ASSIGNMENT OF THE LEASE
OR THE TERMINATION OF THE LEASE, AS APPLICABLE. EACH SUCH RELEASE SHALL BE GIVEN
FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESS TERMS AND PROVISIONS,
INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES, AND CAUSES
OF ACTION. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BY PROCEEDING TO
CLOSING, BUYER SHALL BE DEEMED TO HAVE RELEASED SELLER AND ALL SELLER-RELATED
PARTIES FROM ALL RESPONSIBILITY AND LIABILITY TO BUYER REGARDING THE CONDITION
(INCLUDING ITS PHYSICAL CONDITION AND ITS COMPLIANCE WITH LAWS, AND THE PRESENCE
IN THE SOIL, AIR, STRUCTURES AND SURFACE AND SUBSURFACE WATERS, OF HAZARDOUS
MATERIALS (OR SUBSTANCES THAT HAVE BEEN, OR MAY IN THE FUTURE BE DETERMINED TO
BE, HAZARDOUS MATERIALS OR SUBJECT TO REGULATION BY LAWS AND/OR THAT MAY NEED TO
BE SPECIALLY TREATED, HANDLED AND/OR REMOVED FROM THE PROPERTY UNDER CURRENT OR
FUTURE LAWS)), VALUATION, SALABILITY OR UTILITY OF THE PROPERTY, OR ITS
SUITABILITY FOR ANY PURPOSE WHATSOEVER.

 

36

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8.2.2    WAIVER. BY PROCEEDING TO CLOSING, BUYER SHALL BE DEEMED TO HAVE
ACKNOWLEDGED THAT IT HAS INSPECTED THE PROPERTY, OBSERVED ITS PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS AND HAS HAD THE OPPORTUNITY TO CONDUCT
SUCH INVESTIGATIONS AND STUDIES ON AND OF THE PROPERTY AND ADJACENT AREAS AS IT
DEEMED NECESSARY, AND BUYER SHALL BE DEEMED TO HAVE WAIVED ANY AND ALL
OBJECTIONS TO OR COMPLAINTS (INCLUDING BUT NOT LIMITED TO ACTIONS BASED ON
FEDERAL OR STATE STATUTORY OR COMMON LAW AND ANY PRIVATE RIGHT OF ACTION UNDER
ANY LAWS ((INCLUDING THOSE PERTAINING TO ENVIRONMENTAL PROTECTION) TO WHICH THE
PROPERTY IS OR MAY BE SUBJECT) REGARDING PHYSICAL CHARACTERISTICS AND EXISTING
CONDITIONS, INCLUDING WITHOUT LIMITATION STRUCTURAL AND GEOLOGIC CONDITIONS,
SUBSURFACE SOIL AND WATER CONDITIONS AND SOLID AND HAZARDOUS MATERIALS ON,
UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE PROPERTY. BUYER FURTHER HEREBY
ASSUMES THE RISK OF CHANGES IN APPLICABLE LAWS RELATING TO PAST, PRESENT AND
FUTURE ENVIRONMENTAL CONDITIONS ON THE PROPERTY, AND THE RISK THAT ADVERSE
PHYSICAL CHARACTERISTICS AND CONDITIONS, INCLUDING WITHOUT LIMITATION THE
PRESENCE OF HAZARDOUS MATERIALS, MAY NOT BE REVEALED BY ITS INVESTIGATION. IN
ADDITION TO, AND NOT IN LIMITATION OF THE FORGOING, BY PROCEEDING TO CLOSING,
BUYER SHALL BE DEEMED TO HAVE WAIVED ANY AND ALL CLAIMS (KNOWN OR UNKNOWN)
ARISING FROM THE LEASE AND THE ASSIGNMENT OR TERMINATION OF THE LEASE, AS
APPLICABLE, INCLUDING WITHOUT LIMITATION, THE SELLER LEASE OBLIGATIONS, THE
SELLER LEASE INDEMNITIES AND ANY RIGHTS OR BENEFITS OF BUYER OR ITS AFFILIATES
AS TENANT UNDER THE LEASE.

 

 

/s/ DMB

    INITIALS OF BUYER  

 

37

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

8.3    Indemnity.

8.3.1    Indemnification by Buyer. Buyer agrees to and shall compensate,
indemnify, defend (at Seller’s option and with counsel reasonably acceptable to
Seller) and hold harmless Seller and its affiliates and each of their respective
officers, directors, shareholders, members, partners, employees, successors and
assigns (collectively, the “Indemnitees”), from and against any and all claims,
liabilities, causes of action, losses, costs, damages, reasonable attorneys’
fees, judgments or expenses (“Seller Party Losses”), to the extent arising out
of (i) any claims, liabilities or obligations of Buyer, whether accrued,
absolute, contingent or otherwise, arising out of Buyer’s ownership, management
and/or operation of the Property after Closing, or (ii) any breach of Buyer’s
obligations under this Agreement that survive Closing.

8.3.2    Notice and Opportunity to Defend.

(a)    Notice of Asserted Liability. Following the receipt by one or more of the
Indemnitees of written notice of any claims, liabilities, causes of action or
any other circumstances that would give rise to a claim for compensation or
indemnification pursuant to Section 8.3.1 of this Agreement (“Asserted
Liability”), Indemnitees shall give written notice thereof to Buyer (“Claims
Notice”). Following the receipt of a Claims Notice, and without in any way
limiting or reducing the obligations of Buyer pursuant to Section 8.3.1, Buyer
shall defend (at Seller’s option and with counsel reasonably acceptable to
Seller) and satisfy such Asserted Liability. All costs, fees and expenses to the
extent incurred for the defense and satisfaction of such Asserted Liability
shall be borne by and be the sole responsibility of Buyer to the extent required
by Section 8.3.1.

(b)    Opportunity to Defend. Without in any way limiting or reducing the
obligations of Buyer pursuant to Section 8.3.1 or Section 8.3.2(a), Indemnitees
may elect to defend (by their own counsel), compromise and/or satisfy any
Asserted Liability. Without in any way limiting or reducing the obligations of
Buyer pursuant to Section 8.3.1 or Section 8.3.2(a), if Indemnitees elect to
defend (by their own counsel), compromise and/or satisfy such Asserted
Liability, Indemnitees shall notify Buyer of Indemnitees’ intent to do so, and
Buyer shall cooperate in the defense, compromise and satisfaction of such
Asserted Liability. All reasonable costs, fees and expenses to the extent
incurred for the defense, compromise and satisfaction of any such Asserted
Liability shall be borne by and shall be the responsibility of Buyer.
Furthermore, and without limiting the obligations of Buyer pursuant to
Section 8.3.1 or Section 8.3.2(a), Buyer shall compensate Indemnitees for all
Seller Party Losses incurred by Indemnitees in connection with any such Asserted
Liability to the extent required by Section 8.3.1.

(c)    Timing for Payment. In the event Indemnitees incur any Seller Party
Losses which were not otherwise paid or satisfied by Buyer pursuant to this
Agreement, Indemnitees shall deliver written notice to Buyer advising Buyer that
Indemnitees have incurred such Seller Party Losses (“Notice of Loss”). The
Notice of Loss shall include an itemization of all of the Seller Party Losses
which Buyer is required to pay pursuant to and in accordance with the terms and
provisions of this Agreement. Within thirty (30) days after the date of receipt
by Buyer of a Notice of Loss, Buyer shall pay to Indemnitees the aggregate
amount of the Seller Party Losses described in such Notice of Loss to the extent
required by Section 8.3.1.

 

38

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.    Default.

9.1    Default by Seller. If the Closing shall not occur by reason of Seller’s
material default hereunder that has not been cured within fifteen (15) days
following receipt of written notice thereof (a “Seller Default”), then, provided
Buyer is not in default of any of its obligations under this Agreement and Buyer
has demonstrated that it is ready, willing and able to perform its obligations
under this Agreement (including having obtained funds at least equal to the
Closing Payment), Buyer shall be entitled as its sole and exclusive remedy to
either (1) pursue the equitable remedy of specific performance of this
Agreement; provided, that, in the event Buyer elects to pursue the equitable
remedy of specific performance of this Agreement pursuant to this Section, then
Buyer must file and serve upon Seller a complaint seeking specific performance
within sixty (60) days after the scheduled Closing Date (and thereafter must be
diligently pursued) or be forever barred, or (2) terminate this Agreement and
obtain a return of the Deposit (less the Independent Consideration, which shall
be paid to Seller), but no other action, for damages or otherwise, shall be
permitted.

 

39

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.2    Default by Buyer. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IF BUYER HAS NOT TERMINATED THIS AGREEMENT IN ACCORDANCE WITH
THE TERMS SET FORTH IN THIS AGREEMENT AND IF THE SALE OF THE PROPERTY TO BUYER
IS NOT CONSUMMATED OTHER THAN SOLELY AND DIRECTLY DUE TO A SELLER DEFAULT, THEN
SELLER, AS SELLER’S SOLE AND EXCLUSIVE REMEDY, BUT SUBJECT TO THE PROVISIONS OF
THIS AGREEMENT THAT EXPRESSLY SURVIVE A TERMINATION OF THIS AGREEMENT, MAY
TERMINATE THIS AGREEMENT AND THE DEPOSIT SHALL BE DELIVERED TO AND RETAINED BY
SELLER AS FULL COMPENSATION AND LIQUIDATED DAMAGES UNDER THIS AGREEMENT FOR SUCH
FAILURE TO CLOSE. IN CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT
SELLER WILL INCUR EXPENSES IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT AND THAT THE PROPERTY MAY BE REMOVED FROM THE MARKET; FURTHER,
THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE EXTENT OF
DETRIMENT TO SELLER CAUSED BY THE BREACH BY BUYER UNDER THIS AGREEMENT AND THE
FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR
THE AMOUNT OF COMPENSATION SELLER SHOULD RECEIVE AS A RESULT OF BUYER’S DEFAULT,
AND THAT THE DEPOSIT REPRESENTS THE PARTIES’ BEST CURRENT ESTIMATE OF SUCH
DETRIMENT. THIS SECTION 9.2 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.
NOTHING CONTAINED IN THIS SECTION 9.2 SHALL LIMIT OR IMPAIR ANY OF SELLER’S
RIGHTS AND REMEDIES AGAINST BUYER UNDER THE LEASE OR FOR ANY OTHER PRE-CLOSING
DEFAULT BY BUYER UNDER THIS AGREEMENT (INCLUDING BUYER’S DUE DILIGENCE INDEMNITY
UNDER SECTION 4.4, THE INDEMNITY UNDER SECTION 10.1 OR BREACH OF CONFIDENTIALITY
UNDER SECTION 10.21 BELOW).

 

/s/ DMB

   

/s/ ML

BUYER’S INITIALS     SELLER’S INITIALS

 

40

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

9.3    Closing. If the Closing shall occur, the Deposit shall be applied as a
partial payment of the Purchase Price.

10.    Miscellaneous.

10.1    Brokers.

10.1.1    In the event the transaction contemplated by this Agreement is
consummated, but not otherwise, Seller agrees to pay to [ * ] (the “Broker”) at
Closing a brokerage commission pursuant to a separate written agreement between
Seller and Broker. Seller represents and warrants to Buyer that no broker or
finder, other than the Broker, has been engaged by it, respectively, in
connection with the sale contemplated by this Agreement. Buyer represents and
warrants to Seller, that no broker or finder has been engaged by it,
respectively, in connection with the sale contemplated by this Agreement. In the
event of a claim for broker’s or finder’s fee or commissions in connection with
the sale contemplated by this Agreement other than the Broker, then Seller shall
indemnify, defend, and hold harmless Buyer from the same if it shall be based
upon any statement or agreement alleged to have been made by Seller, and Buyer
shall indemnify, defend and hold harmless Seller from the same if it shall be
based upon any statement or agreement alleged to have been made by Buyer.

10.1.2    The provisions of this Section 10.1 are not intended to apply to
leasing commissions incurred in accordance with this Agreement.

10.2    Limitation of Liability.

10.2.1    Notwithstanding anything to the contrary contained herein, the direct
and indirect shareholders, partners, members, trustees, officers, directors,
employees, agents, and security holders of the parties are not assuming any, and
shall have no, personal liability for any obligations of the parties hereto
under this Agreement. Each party further agrees, except as provided in the last
sentence of this Section 10.2.1, as to any relief it may seek for the other
party’s default or breach hereunder, it shall not have the right to seek or
claim, and shall not seek, claim, demand or bring suit for any relief in the
nature of consequential, incidental, punitive, exemplary or statutory damages in
the event of any breach of this Agreement and/or any of the Closing Documents by
the other party, regardless of whether such damages were foreseeable, whether
occurring before or after Closing, which excluded damages include any claim for
“lost opportunities,” “changes in markets,” “loss of tax benefits,” or the like.
Nothing in this Section is intended to contradict or bar a party’s right to
damages or compensation in accordance with any provision in Article 9 or the
right to recover legal costs and/or attorneys’ fees pursuant to Section 10.11,
whether or not such damages or compensation might otherwise be characterized as
“consequential” or “incidental” damages.

10.2.2    Notwithstanding anything to the contrary contained herein (but subject
to the provisions of Section 10.2.1) or in any of the Closing Documents, Seller
shall have no liability to Buyer (and Buyer shall make no claim against Seller)
for a breach of any representation or warranty or any other covenant, agreement,
or obligation of Seller that survives

 

41

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Closing, or for indemnification, under this Agreement or any Closing Document
unless the valid claims for all such breaches and indemnifications collectively
aggregate to more than [ * ]. Notwithstanding the preceding sentence, the
maximum aggregate liability of Seller, and the maximum aggregate amount which
may be awarded to and collected by Buyer, as a result of the breach by Seller of
any covenants, agreements, obligations, representations and/or warranties of
Seller under this Agreement and/or under the Closing Document or otherwise
related to the transaction contemplated by this Agreement and the Property shall
not exceed, in the aggregate, an amount equal to [ * ] (the “Cap Limitation”).
Buyer acknowledges and agrees that the limits and restrictions set forth in this
Section have been specifically negotiated and agreed upon by and between Seller
and Buyer and that Seller would not be willing to enter into this Agreement
without Buyer’s agreement to these restrictions and that the same are therefore
binding and effective upon Buyer and its successors and assigns.

10.3    Schedules and Exhibits; Entire Agreement; Modification. All schedules
and exhibits attached and referred to in this Agreement are hereby incorporated
herein as if fully set forth in (and shall be deemed to be a part of) this
Agreement. This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements
between the parties hereto respecting such matters. This Agreement may not be
modified or amended except by written agreement signed by both parties.

10.4    Time of the Essence. Time is of the essence of this Agreement. However,
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time (or by a
particular date) that ends (or occurs) on a non-business day, then such period
(or date) shall be extended until the immediately following business day. As
used herein, “business day” shall mean any day other than a Saturday, Sunday, or
federal or Washington state holiday. Unless expressly indicated otherwise,
(a) all references to time in this Agreement shall be deemed to refer to Pacific
time, and (b) all time periods provided for under this Agreement shall expire at
5:00 p.m. Pacific time.

10.5    Interpretation. Section headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed, and the usual rule of
construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications, or exhibits hereto or thereto. The
words “herein”, “hereof”, “hereunder”, “hereby”, “this Agreement”, and other
similar references shall be construed to mean and include this Agreement and all
amendments and supplements hereto unless the context shall clearly indicate or
require otherwise. Whenever the words “including”, “include”, or “includes” are
used in this Agreement, they shall be interpreted in a non-exclusive manner.
Except as otherwise indicated, all Schedule, Exhibit, and Section references in
this Agreement shall be deemed to refer to the Schedules, Exhibits, and Sections
in this Agreement. Except as otherwise expressly provided herein, any approval
or consent provided to be given by a party hereunder must be in writing to be
effective and may be given or withheld in the sole and absolute discretion of
such party.

 

42

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.6    Governing Law. This Agreement shall be construed and enforced in
accordance with the Laws of the State of Washington, without giving effect to
any principles regarding conflict of laws.

10.7    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Agreement shall inure to the benefit of and shall apply to and
be binding upon the Parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns.
Nothing in this Section 10.7 shall in any way alter the provisions of this
Agreement restricting assignment.

10.8    Assignment.

10.8.1    No assignment of this Agreement or Buyer’s rights or obligations
hereunder shall be made by Buyer without first having obtained Seller’s written
approval of any such assignment, which approval may be granted or withheld in
the sole and absolute discretion of Seller, and any such purported assignment
without Seller’s prior written consent shall be null and void ab initio;
provided, however, that, Buyer shall have the right to assign all of its
interest in this Agreement to Seattle Genetics, Inc., a Delaware corporation
(the “Permitted Assignee”). Any transfer, directly or indirectly, of any stock,
partnership interest, membership interest or other ownership interest in Buyer
shall constitute an assignment of this Agreement requiring Seller’s prior
written consent; provided, however, that the foregoing shall not be construed to
prohibit the transfer of stock in a publicly traded company on a public stock
exchange.

10.8.2    In the event Buyer intends to assign its rights hereunder (but, in any
event, subject to the requirements of Section 10.8.1), including, without
limitation, to the Permitted Assignee:

(a)    Buyer shall send Seller written notice of its request at least five
(5) business days prior to the Closing Date, which notice shall include the
legal name and structure of the proposed assignee and evidence reasonably
satisfactory to Seller of the valid legal existence of Buyer’s assignee, its
qualification (if necessary) to do business in the jurisdiction in which the
Property is located and of the authority of Buyer’s assignee to execute and
deliver any and all documents required of Buyer under the terms of this
Agreement;

(b)    Buyer shall provide Seller any other information that Seller may
reasonably request with respect to the proposed assignee;

(c)    Buyer and the proposed assignee shall execute an assignment and
assumption of this Agreement pursuant to which Buyer’s obligations hereunder are
expressly assumed by such assignee; and

(d)    Buyer shall execute a joinder to this Agreement in the form attached
hereto as Exhibit “L” for the purpose of agreeing to and confirming to be bound
by the provisions of Section 8.2 of this Agreement.

 

43

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.8.3    Notwithstanding any provision in this Agreement to the contrary:

(a)    Any permitted assignment by Buyer shall not relieve Buyer of any of its
obligations and liabilities hereunder including obligations and liabilities
which survive Closing or the termination of this Agreement, nor shall any such
assignment alter, impair or relieve such assignee from the waivers,
acknowledgements and agreements of Buyer set forth herein, all of which will be
binding upon any assignee of Buyer;

(b)    No transfer by Buyer of any interest in this Agreement and no transfers
of direct or indirect interests in Buyer shall be permitted if the same would
cause the representations and warranties made in Sections 7.2.1, 7.2.2 or 10.16
to be untrue, inaccurate or incomplete; provided, however, that, the first
sentence of Section 7.2.1 may be updated to reflect the entity type and state of
formation or incorporation of an assignee, as needed, and Buyer covenants to
cooperate with Seller’s requests to provide documentation reasonably necessary
or desirable for Seller to verify that such representations and warranties are
true, accurate and complete at all times prior to Closing. If Buyer fails to
provide the requested documentation to Seller at least five (5) business days
prior to the Closing Date, then Seller shall have the right, at its election, to
postpone the Closing Date for a period not to exceed thirty (30) days; and

(c)    Under no circumstances shall Buyer have the right to assign this
Agreement to any person or entity owned or controlled by an employee benefit
plan if Seller’s sale of the Property to such person or entity would, in the
reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Buyer
assigns this Agreement or transfers any ownership interest in Buyer, and such
assignment or transfer would make the consummation of the transaction hereunder
a “prohibited transaction” under ERISA and necessitate the termination of this
Agreement then, notwithstanding any contrary provision which may be contained
herein, Seller shall have the right to terminate this Agreement.

(d)    Any purported assignment by Buyer that does not comply with the
provisions of this Section 10.8 shall be null and void ab initio.

10.9    Notices. All notices, demands, and communications permitted or required
to be given hereunder shall be in writing, and shall be delivered
(a) personally; (b) by United States registered or certified mail, postage
prepaid; (c) by FedEx or other reputable courier service regularly providing
evidence of delivery (with charges paid by the party sending the notice); or
(d) by a PDF or similar attachment to an e-mail, provided that such e-mail
attachment shall be followed within one (1) business day by delivery of such
notice pursuant to clause (a), (b), or (c) above. (Notwithstanding clause (d),
e-mail notice is sufficient in and of itself, and need not be followed by
delivery of notice pursuant to clause (a), (b), or (c) above, as long as both
(i) the notice is not a notice of default or a notice of termination of the
Agreement, and (ii) receipt of such e-mail is affirmatively acknowledged by all
parties to whom such e-mail is required to be addressed (including those to be
copied).) Any such notice to a party shall be addressed at the address set forth
below (subject to the right of a party to designate a different address for
itself by notice similarly given):

 

  To Seller:   BMR-3450 Monte Villa Parkway LLC     [ * ]     Attention: [ * ]  
  Telephone: [ * ]     E-mail: [ * ]

 

44

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

          with copy to:   BMR-3450 Monte Villa Parkway LLC     [ * ]    
Attention: [ * ]     Telephone: [ * ]     E-mail: [ * ]           with copy to:
      [ * ]     [ * ]     [ * ]     Attention: [ * ], Esq.     Telephone: [ * ]
    E-mail: [ * ]           To Buyer:   ZymoGenetics, Inc.     [ * ]    
Attention: [ * ]           with a copy to:       ZymoGenetics, Inc.     [ * ]  
  Attention: [ * ]     Telephone: [ * ]     E-mail: [ * ]

Service of any such notice or other communications so made shall be deemed
effective on the day of actual delivery (whether accepted or refused), provided
that if any notice or other communication to be delivered by email attachment as
provided above cannot be transmitted because of a problem affecting the
receiving party’s computer, the deadline for receiving such notice or other
communication shall be extended through the next business day, as shown by the
addressee’s return receipt if by certified mail, and as confirmed by the courier
service if by courier; provided, however, that if such actual delivery occurs
after 5:00 p.m. local time where received or on a non-business day, then such
notice or communication so made shall be deemed effective on the first business
day after the day of actual delivery. Except as expressly provided above with
respect to certain email attachments and in Section 10.21 below, no
communications via electronic mail shall be effective to give any notice,
request, direction, demand, consent, waiver, approval, or other communications
hereunder. The attorneys for any party hereto shall be entitled to provide any
notice that a party desires to provide or is required to provide hereunder.

 

45

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

10.10    Third Parties. Except as provided in Section 8.2, nothing in this
Agreement, whether expressed or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any person other than the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, and no provision shall give any
third parties any right of subrogation or action over or against any party to
this Agreement.

10.11    Legal Costs. Except as otherwise expressly set forth in this Agreement,
each party shall pay its own costs and expenses incurred in connection with this
Agreement and such party’s performance under this Agreement, provided that, if
either party commences an action, proceeding, demand, claim, action, cause of
action or suit against the other party arising out of or in connection with this
Agreement, then the substantially prevailing party shall be reimbursed by the
other party for all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, incurred by the substantially prevailing party in
such action, proceeding, demand, claim, action, cause of action or suit, and in
any appeal in connection therewith (regardless of whether the applicable action,
proceeding, demand, claim, action, cause of action, suit or appeal is
voluntarily withdrawn or dismissed). The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11, or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes.

10.12    Bulk Sales Laws. Buyer and Seller hereby agree to comply with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may be applicable with respect to the sale of all or any portion of the
Property to Buyer, and both parties hereby agree to reasonably cooperate with
the other in such compliance.

10.13    Further Assurances. Each party shall, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged, or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any respect the costs to, or liabilities or obligations of, such party in a
manner not otherwise provided for herein).

10.14    Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by Law.

10.15    Press Releases. Prior to Closing, neither party, nor any of its
respective affiliates, successors or assigns, shall make any public
announcements regarding the existence of this Agreement, the terms of this
Agreement and/or the transactions contemplated herein without the prior written
approval of the other party, which approval may be granted or withheld in such

 

46

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

other party’s sole and absolute discretion, except that Seller may disclose the
existence of this Agreement and its terms to its investors as Seller deems
necessary or desirable in its sole discretion or otherwise as required by
law.    

10.16    Anti-Terrorism Law. Each party is in material compliance with the terms
of the USA Patriot Act of 2001, as amended, any regulations promulgated under
the foregoing law, Executive Order No. 13224 on Terrorist Financing, any
sanctions program administrated by the U.S. Department of Treasury’s Office of
Foreign Asset Control or Financial Crimes Enforcement Network (collectively, the
“Anti-Money Laundering and Anti-Terrorism Laws”), and any other Laws,
regulations or executive orders designed to combat terrorism or money
laundering, if applicable, to this Agreement. Each party represents and warrants
to the other party that it is not an entity named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Department of
Treasury, as last updated prior to the date of this Agreement. The monies used
to fund Buyer’s investment in the Property are not (i) derived from, invested
for the benefit of or related in any way to the governments of, or persons
within, any country under a United States embargo enforced by the Office of
Foreign Assets Control of the United States Department of the Treasury, or
(ii) derived from any illegal or illicit activity.

10.17    Tax Appeal Proceedings.

10.17.1    Prosecution and Settlement of Proceedings.

(a)    If any tax reduction proceedings in respect of the Property, relating to
any tax years ending prior to the year in which the Closing occurs, are pending
at the time of the Closing, Seller reserves and shall have the right to continue
to prosecute and/or settle the same at no cost or expense to Buyer and without
Buyer’s consent; provided, that, Seller shall not be permitted to settle or
compromise any such proceedings if such settlement or compromise would have an
adverse impact on the taxes for the fiscal year in which the Closing occurs or
any subsequent tax period.

(b)    If any tax reduction proceedings in respect of the Property, relating to
the tax year in which the Closing occurs, are pending at the time of Closing,
then Seller reserves and shall have the right to continue to prosecute and
settle the same; provided, however, that Seller shall not settle any such
proceeding without Buyer’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Buyer shall reasonably cooperate with Seller
in connection with the prosecution of any such tax reduction proceedings.

10.17.2    Application of Refunds or Savings. Any refunds or savings in the
payment of taxes resulting from such tax reduction proceedings that are
applicable to taxes allocable to the period prior to the date of the Closing
shall belong to and be the property of Seller, and any refunds or savings in the
payment of taxes that are applicable to taxes allocable to the period from and
after the date of the Closing shall belong to and be the property of Buyer;
provided, however, that if any such refund creates an obligation to reimburse
any tenants under any Lease for any rents or additional rents paid or to be
paid, that portion of such refund equal to the amount of such required
reimbursement (after deduction of allocable expenses as may be

 

47

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

provided in such Lease to such tenant) shall, at Seller’s election, either
(a) be paid to Buyer and Buyer shall disburse the same to such tenants or (b) be
paid by Seller directly to the tenants entitled thereto. All reasonable
attorneys’ fees and other expenses incurred in obtaining such refunds or savings
shall be apportioned between Seller and Buyer in proportion to the gross amount
of such refunds or savings payable to Seller and Buyer, respectively (without
regard to any amounts reimbursable to tenants); provided, however, that neither
Seller nor Buyer shall have any liability for any such fees or expenses in
excess of the refund or savings paid to such party unless such party initiated
such proceeding.

10.18    Acceptance of Deed. Consummation of the Closing shall be deemed full
compliance by Seller of all of Seller’s obligations under this Agreement except
for those obligations of Seller that are specifically stated to survive the
Closing hereunder.

10.19    Effectiveness. In no event shall any draft of this Agreement create any
obligation or liability, it being understood that this Agreement shall be
effective and binding only when a counterpart hereof has been executed and
delivered by each party hereto.

10.20    Relationship of the Parties. Nothing in this Agreement shall be
construed so as to make Buyer a partner of the Seller and nothing in this
Agreement shall be construed so as to make Buyer an owner of the Property for
any purpose until the Closing Date.

10.21    Confidentiality. Buyer shall treat the terms of the transaction
contemplated in this Agreement, including, without limitation, the Purchase
Price, all other financial terms and all Due Diligence Materials (collectively,
the “Confidential Information”) as confidential and proprietary information of
Seller. Buyer shall hold the Confidential Information in confidence and shall
not disclose such information or materials to any third-parties other than Title
Company, Escrow Agent and Buyer’s attorneys, employees, consultants,
accountants, investors and lenders on a “need to know” basis and subject to the
same confidentiality obligations set forth in this paragraph. Buyer shall cause
Buyer’s Representatives to treat any information obtained pursuant to this
Agreement, including, without limitation, the Confidential Information, as
confidential and subject to the same confidentiality obligations set forth in
this paragraph. Buyer shall be liable to Seller for any breach by any Buyer’s
Representatives of the confidentiality restrictions set forth herein. The
covenants of Buyer set forth in this Section shall not apply to any Confidential
Information that (i) is, or subsequently becomes, part of the public domain
other than as a result of a breach of this Agreement by Buyer and/or (ii) was
communicated to Buyer from other sources at the time of disclosure by Seller to
Buyer and such prior knowledge can be reasonably demonstrated by Buyer.
Notwithstanding the foregoing, Buyer shall not be deemed to have violated the
provisions of this Section 10.21 if Buyer is required to disclose any
Confidential Information pursuant to a judicial order validly issued and served
upon Buyer by a court with competent jurisdiction over the Property and the
Confidential Information that is the subject of such order, provided that Buyer
(i) promptly, and in no event less than five (5) business days after receipt of
such court order, delivers a copy of the same, together with any notices or
other documents served on Buyer with such court order, to Seller, and
(ii) cooperates in any effort (provided that Buyer is not thereby placed in
breach of such court order) instituted by Seller to prevent such disclosure.
Notwithstanding any such legally required disclosure by Buyer, such required
disclosure will not otherwise affect Buyer’s

 

48

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

obligations hereunder with respect to Confidential Information so disclosed.
Buyer acknowledges and agrees that all of the Confidential Information, and any
copies thereof made by Buyer or any other person or party to whom the
Confidential Information is made available by Buyer, is and shall continue to be
the property of Seller.

10.22    Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.
Notwithstanding the foregoing, upon written request by either party the other
party promptly shall deliver an original, executed counterpart of this Agreement
to the requesting party.

10.23    Jurisdiction. Buyer and Seller each irrevocably submits to the
jurisdiction of (a) the Supreme Court of the State of Washington and (b) the
United States District Court for the Western District of Washington for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Buyer and Seller each further agree that
service of any process, summons, notice, or document by U.S. certified mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit, or proceeding in Washington with respect to any
matters to which it has submitted to jurisdiction as set forth above in the
immediately preceding sentence. BUYER AND SELLER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY AND IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN (X) THE SUPREME
COURT OF THE STATE OF WASHINGTON AND (Y) THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF WASHINGTON, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT, OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

10.24    Commercial Disclosure. Buyer and Seller agree and acknowledge that the
Property constitutes “Commercial Real Estate” as defined in RCW 64.06.005. Buyer
hereby waives receipt of a seller disclosure statement required under RCW 64.06
for transactions involving the sale of commercial real estate, except Seller has
provided to Buyer a disclosure statement limited to the “Environmental” section
only in the form attached hereto as Exhibit “B” (the “Environmental Section”).
By execution of this Agreement, Seller shall be deemed to have executed such
disclosure statement and delivered the same to Buyer, and Buyer acknowledges
that it has executed and received such disclosure statement, and further,
assumes the risk of any and all matters disclosed in the Environmental Section
or in any way related thereto. Buyer waives its right to rescind this Agreement
under RCW 64.06.030. Buyer further acknowledges and agrees that the
Environmental Section (i) is for the purpose of disclosure only, (ii) will not
be considered part of this Agreement, and (iii) will not be construed as a
representation or warranty of any kind by Seller.

 

49

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[Signatures appear on following page.]

 

50

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

SELLER: BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
By:  

/s/ Marie Lewis

Name:  

Marie Lewis

Title:  

VP, Legal

BUYER: ZYMOGENETICS, INC., a Washington corporation By:  

/s/ Denis Butkovic

Name:  

Denis Butkovic

Title:  

Authorized Signatory

 

51

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Fidelity National Title, referred to in this Agreement as the “Escrow Agent,”
hereby acknowledges that it received this Agreement executed by Seller and Buyer
as of the 16 day of June, 2017, and accepts the obligations of the Escrow Agent
as set forth herein.

 

FIDELITY NATIONAL TITLE By:   /s/ Shelley Norman Name:   Shelley Norman Title:  
SVP-Senior Underwriter

 

52

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT BY ESCROW AGENT OF RECEIPT OF DEPOSIT

Fidelity National Title, referred to in this Agreement as the “Escrow Agent,”
hereby acknowledges that it received the Deposit on the 14th day of June, 2017.
The Escrow Agent hereby agrees to hold and distribute the Deposit in accordance
with the terms and provisions of the Agreement.

 

FIDELITY NATIONAL TITLE By:  

/s/ M Packwood

Name:  

M Packwood

Title:   Commercial Escrow Officer

 

53

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

EXHIBITS

 

“A”

     -      Legal Description

“B”

     -      Commercial Disclosure

“C”

     -      Form of Deed

“D-1”

     -      Form of Bill of Sale, Assignment, and Assumption to ZymoGenetics,
Inc.

“D-2”

     -      Form of Bill of Sale, Assignment, and Assumption

“E”

     -      Intentionally Blank

“F”

     -      Form of Seller Title Certificate

“G”

     -      Form of Seller Closing Certificate

“H”

     -      Form of Buyer Closing Certificate

“I”

     -      Form of FIRPTA

“J”

     -      Intentionally Blank

“K”

     -      Form of Lease Termination Agreement

“L”

     -      Joinder

SCHEDULES

 

1.22      -      Leases 1.32      -      Personal Property 4.4.1      -     
Environmental Reports 5.3.1(b)       List of Unapplied Tenant Security Deposits

 

54

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

LOT 7, QUADRANT MONTE VILLA CENTER, ACCORDING TO THE PLAT THEREOF RECORDED IN
VOLUME 54 OF PLATS, PAGES 165 THROUGH 169, INCLUSIVE, RECORDS OF SNOHOMISH
COUNTY, WASHINGTON:

SITUATE IN THE CITY OF BOTHELL, COUNTY OF SNOHOMISH, STATE OF WASHINGTON.

 

A-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “B”

COMMERCIAL DISCLOSURE

DISCLOSURE STATEMENT

Reference is made to the Purchase Agreement, dated June 16, 2017, (“Purchase
Agreement”) by and between BMR-3450 Monte Villa Parkway LLC, a Delaware limited
liability company (“Seller”), and ZymoGenetics, Inc., a Washington corporation
(“Buyer”) relating to certain real property located in City of Bothell,
Snohomish County, Washington, as more particularly described in the Purchase
Agreement.

RCW Chapter 64.06 requires the sellers of commercial real property to provide a
Seller Disclosure Statement in the form prescribed by RCW 64.06.013. However,
pursuant to the terms of RCW 64.06.10, a buyer of commercial real property may
expressly waive the receipt of the Seller Disclosure Statement unless the answer
to any of the questions in the section entitled “Environmental” would be “yes,”
in which case the buyer may not waive the receipt of the “Environmental” section
of the Seller Disclosure Statement.

The section of the Seller Disclosure Statement entitled “Environmental” includes
the following questions, to which Seller hereby provides answers as indicated by
the boxes checked below:

I. SELLER’S DISCLOSURES:

If you answer “Yes” to a question with an asterisk (*), please explain your
answer and attach documents, if available and not otherwise publicly recorded.
If necessary, use an attached sheet.

ENVIRONMENTAL

 

[ * ]

  

*A. Has there been any flooding, standing water, or drainage problems on the
property that affect the Property or access to the Property?

 

[ * ]

[ * ]

   *B. Is there any material damage to the property from fire, wind, floods,
beach movements, earthquake, expansive soils, or landslides?

[ * ]

  

*C. Are there any shorelines, wetlands, floodplains, or critical areas on the
Property?

 

[ * ]

 

B-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[ * ]

  

*D. Are there any substances, materials, or products in or on the Property that
may be environmental concerns, such as asbestos, formaldehyde, radon gas,
lead-based paint, fuel or chemical storage tanks, or contaminated soil or water?

 

[ * ]

[ * ]

   *E. Is there any soil or groundwater contamination?

[ * ]

   *F. Has the Property been used as a legal or illegal dumping site?

[ * ]

   *G. Has the Property been used as an illegal drug manufacturing site?

II. BUYER’S ACKNOWLEDGMENT AND WAIVER:

A.    Buyer hereby acknowledges that: Buyer has a duty to pay diligent attention
to any material defects that are known to Buyer or can be known to Buyer by
utilizing diligent attention and observation.

B.    The disclosures set forth in this statement and in any amendments to this
Statement are made only by the Seller and not by any real estate licensee or
other party.

C.    Buyer acknowledges that, pursuant to RCW 64.06.050(2), real estate
licensees are not liable for inaccurate information provided by Seller, except
to the extent that real estate licensees know of such inaccurate information.

D.    This information is for disclosure only and is not intended to be a part
of the written agreement between the Buyer and Seller.

E.     Buyer (which term includes all persons signing the “Buyer’s acceptance”
portion of this disclosure statement below) has received a copy or this
Disclosure Statement (including attachments, if any) bearing Seller’s signature.

 

B-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT ARE PROVIDED BY SELLER BASED
ON SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME SELLER COMPLETES THIS
DISCLOSURE STATEMENT. UNLESS BUYER AND SELLER OTHERWISE AGREE IN WRITING, BUYER
SHALL HAVE THREE (3) BUSINESS DAYS FROM THE DAY SELLER OR SELLER’S AGENT
DELIVERS THIS DISCLOSURE STATEMENT TO RESCIND THE AGREEMENT BY DELIVERING A
SEPARATELY SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR SELLER’S AGENT.
YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME YOU ENTER INTO A
SALE AGREEMENT.

BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS DISCLOSURE STATEMENT AND
ACKNOWLEDGES THAT THE DISCLOSURES MADE HEREIN ARE THOSE OF THE SELLER ONLY, AND
NOT OF ANY REAL ESTATE LICENSEE OR OTHER PARTY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE FOLLOWS]

 

B-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

BUYER: ZYMOGENETICS, INC., a Washington corporation By:  

             

Name:  

 

Title:  

 

B-4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF DEED

 

When recorded, return to:

 

 

 

Attn:                                                            
                    

SPECIAL WARRANTY DEED

 

Reference numbers of related documents:

 

GRANTOR:    BMR-3450 MONTE VILLA PARKWAY LLC,    a Delaware limited liability
company GRANTEE:                                         
                       ,    a                                          
                 ABBREVIATED LEGAL DESCRIPTION:    LOT 7, QUADRANT MONTE VILLA
CENTER, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 54 OF PLATS, PAGES 165
THROUGH 169, INCLUSIVE, RECORDS OF SNOHOMISH COUNTY, WASHINGTON:    Full legal
description attached hereto as Exhibit A

TAX PARCEL IDENTIFICATION NUMBER: [                                    ]

SPECIAL WARRANTY DEED

BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
(“Grantor”), conveys and specially warrants to                                 ,
a                                      (“Grantee”), the following described real
property free of encumbrances except as specifically set forth herein:

the real property described in Exhibit “A” attached hereto.

 

C-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This property is free of encumbrances created or suffered by Grantor, except as
specifically set forth in the attached Exhibit “B” attached hereto and made a
part hereof. The foregoing conveyance is made subject to that certain Purchase
Agreement dated as of June 16, 2017 by and between Grantor and Grantee.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

[SIGNATURE PAGE FOLLOWS]

 

C-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

“GRANTOR”

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

By:  

 

Name  

 

Title:  

 

 

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California

   )

County of                                              

   )

On                                 , before me,
                                                 , a Notary Public, personally
appeared                                              , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature      

 

 

C-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A TO DEED

Legal Description

 

C-4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B TO DEED

Permitted Encumbrances

All Permitted Exceptions, as such term is defined in that certain Purchase
Agreement dated as of June 16, 2017 by and between Grantor and Grantee.

 

C-5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “D-1”

[FORM OF]

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

(Monte Villa Parkway Research Center, Bothell, Washington)

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the
undersigned, BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability
company (“Seller”), hereby sells, transfers, assigns, and conveys to
ZymoGenetics, Inc., a Washington corporation (“Buyer”), with respect to the
“Property” (as hereinafter defined), the following:

1.    Personal Property. All right, title, and interest of Seller in and to the
“Personal Property” (as hereinafter defined).

2.    Intentionally Blank.

3.    Contracts. All right, title, and interest of Seller in and to the
“Contracts” (as hereinafter defined).

4.    Other Intangible Property. All right, title, and interest of Seller, to
the extent assignable, in and to any other “Intangible Property” (as hereinafter
defined) (but excluding the “Leases” (as hereinafter defined)).

This Bill of Sale, Assignment, and Assumption is given pursuant to that certain
agreement (the “Purchase Agreement”) dated as of                      , 2017,
between Seller and Buyer, providing for, among other matters, the sale of the
Property. The covenants, agreements, and limitations (including, but not limited
to, the limitations and disclaimers provided in Sections 7.3, 7.4, 8, and 10.2
of the Purchase Agreement) provided in the Purchase Agreement with respect to
the property conveyed hereunder are hereby incorporated herein by this reference
as if herein set out in full. Buyer hereby accepts the foregoing assignment and
agrees to assume and discharge, in accordance with the terms thereof, (1) all of
the obligations of Seller under the Contracts (to the extent assumed by Buyer at
Closing under the Purchase Agreement), to the extent the same arise on or after
the date hereof; (2) the obligation to pay all unpaid payments that are credited
to Buyer under the proration provisions of the Purchase Agreement; and (3) the
Leasing Costs and Seller Leasing Costs relating to the Property that are Buyer’s
responsibility under the Purchase Agreement. This Bill of Sale, Assignment, and
Assumption shall inure to the benefit of and shall be binding upon Seller and
Buyer, and their respective successors and assigns. Such property is conveyed
“as is” without warranty or representation. As used herein, the “Closing Date”,
“Intangible Property”, “Leases”, “Leasing Costs”, “Seller Leasing Costs”,
“Personal Property”, “Property” and “Contracts” shall have the respective
meanings set forth for the same in the Purchase Agreement.

 

D-1-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[Signatures Appear on Following Page]

 

D-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This Bill of Sale, Assignment, and Assumption may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

DATED: As of                     , 2017

 

SELLER: BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
By:  

                                                                       

Name:  

 

Title:  

 

BUYER:

ZYMOGENETICS, INC.,

a Washington corporation

By:  

 

Name:  

 

Title:  

 

 

D-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “D-2”

[FORM OF]

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

(Monte Villa Parkway Research Center, Bothell, Washington)

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, the
undersigned, BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability
company (“Seller”), hereby sells, transfers, assigns, and conveys to
[                                , a                                 ]
(“Buyer”), with respect to the “Property” (as hereinafter defined), the
following:

1.    Personal Property. All right, title, and interest of Seller in and to the
“Personal Property” (as hereinafter defined).

2.    Leases. All right, title, and interest of Seller in and to the “Leases”
(as hereinafter defined) (but excluding the “Lease Guaranty” (as hereinafter
defined)).

3.    Contracts. All right, title, and interest of Seller in and to the
“Contracts” (as hereinafter defined).

4.    Other Intangible Property. All right, title, and interest of Seller, to
the extent assignable, in and to any other “Intangible Property” (as hereinafter
defined).

This Bill of Sale, Assignment, and Assumption is given pursuant to that certain
agreement (the “Purchase Agreement”) dated as of                      , 2017,
between Seller and Buyer, providing for, among other matters, the sale of the
Property. The covenants, agreements, and limitations (including, but not limited
to, the limitations and disclaimers provided in Sections 7.3, 7.4, 8, and 10.2
of the Purchase Agreement) provided in the Purchase Agreement with respect to
the property conveyed hereunder are hereby incorporated herein by this reference
as if herein set out in full. Buyer hereby accepts the foregoing assignment and
agrees to assume and discharge, in accordance with the terms thereof, (1) all of
the obligations of Seller under the Leases, to the extent the same arise on or
after the date hereof; (2) all of the obligations of Seller under the Contracts
(to the extent assumed by Buyer at Closing under the Purchase Agreement), to the
extent the same arise on or after the date hereof; (3) the obligation to pay all
unpaid payments that are credited to Buyer under the proration provisions of the
Purchase Agreement; and (4) the Leasing Costs and Seller Leasing Costs relating
to the Property that are Buyer’s responsibility under the Purchase Agreement.
This Bill of Sale, Assignment, and Assumption shall inure to the benefit of and
shall be binding upon Seller and Buyer, and their respective successors and
assigns. Such property is conveyed “as is” without warranty or representation.
As used herein, the “Closing Date”, “Intangible Property”, “Lease Guaranty”,
“Leases”, “Leasing Costs”, “Seller Leasing Costs”, “Personal Property”,
“Property” and “Contracts” shall have the respective meanings set forth for the
same in the Purchase Agreement.

 

D-2-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[Signatures Appear on Following Page]

 

D-2-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

This Bill of Sale, Assignment, and Assumption may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

DATED: As of                     , 2017

 

SELLER: BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

BUYER:

[                                                             ],

a[                                                             ]

By:  

                                                               
                   

Name:  

 

Title:  

 

 

D-2-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “E”

INTENTIONALLY BLANK

 

E-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “F”

[FORM OF SELLER TITLE CERTIFICATE]

 

LOGO [g443261img1.jpg]

 

 

Fidelity National Title

    Insurance Company

  

600 University Street Suite 2424

Seattle, WA 98101

Phone: (206) 628-2822

Fax: (877) 295-8019

 

Order No: [ * ]

OWNER’S AFFIDAVIT

In connection with Commitment No. [ * ] (the “Commitment”), issued by the Title
Company (as defined below), by way of this Owner’s Affidavit (this
“Certificate”), BMR-3450 Monte Villa Parkway LLC (“Owner”) hereby certifies to
Fidelity National Title Insurance Company (“Title Company”), as follows:

 

1) To the best of Owner’s knowledge, BMR-3450 Monte Villa Parkway LLC, a
Delaware limited liability company, owns fee simple title to that certain real
property (the “Property”), located in Snohomish County, Washington, which is
described on Exhibit A attached hereto.

 

2) Owner is duly organized and validly existing under the laws of the State of
Delaware, and is in good standing to do business in the state where the Property
is located. Owner has taken all necessary action, and has full power and
authority to execute and deliver this Certificate and the special warranty deed
that is to be recorded in connection with the transaction contemplated under
that certain Purchase Agreement, dated as of June 16, 2017, by and between Owner
and ZymoGenetics, Inc., a Washington corporation.

 

3) To the best of Owner’s knowledge, except as disclosed by the Commitment,
there are no tenants with leasehold rights to occupy any portion of the
Property, except those listed below.

ZymoGenetics, Inc.

 

4) To the best of the Owner’s knowledge, except as disclosed by the Commitment,
Owner has not granted any unrecorded mortgages affecting the Property or any
part thereof or interest therein, except:

 

Owner’s Affidavit       WA-AI-OWN (DSI Rev. 06/16/16)    Page 2    Escrow No. :
20374787-416-416

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If none, check here                        

 

5) Owner has not, at any time within [ * ] of the date hereof, contracted for
work, services, or labor, or fixtures, apparatus or materials for said Property,
for which a mechanic’s lien can be filed against the Property, except for [ * ]
for to the extent required by the applicable contract, and except for
                                    .

 

6) To the best of Owner’s knowledge, except as disclosed by the Commitment,
Owner has not received written notice that any real estate taxes or assessments
against the Property are currently delinquent.

For purposes of this Certificate, the phrase “[ * ]” shall mean the [ * ] of [ *
] the matter to which such actual knowledge, or the absence thereof, pertains. [
* ] shall have [ * ] under this Owner’s Affidavit.

 

Owner’s Affidavit       WA-AI-OWN (DSI Rev. 06/16/16)    Page 3    Escrow No. :
20374787-416-416

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Owner executes and delivers this Certificate for the purpose of inducing the
Title Company to issue a title insurance policy on the day of closing in
conformance with the Commitment.

DATED:                     , 2017

 

BMR-3450 MONTE VILLA PARKWAY LLC,

a Delaware limited liability company

By:  

                                                                   

Name:  

 

Its:  

 

 

Owner’s Affidavit       WA-AI-OWN (DSI Rev. 06/16/16)    Page 4    Escrow No. :
20374787-416-416

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

LOT 7, QUADRANT MONTE VILLA CENTER, ACCORDING TO THE PLAT THEREOF RECORDED IN
VOLUME 54 OF PLATS, PAGES 165 THROUGH 169, INCLUSIVE, RECORDS OF SNOHOMISH
COUNTY, WASHINGTON:

SITUATE IN THE CITY OF BOTHELL, COUNTY OF SNOHOMISH, STATE OF WASHINGTON.

 

F-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “G”

[FORM OF]

SELLER CLOSING CERTIFICATE

THIS SELLER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of the
     day of [                    ], 2017, by BMR-3450 Monte Villa Parkway LLC, a
Delaware limited liability company (“Seller”), to [                    , a
                    ] (“Buyer”).

RECITALS:

A.    Pursuant to that certain Purchase Agreement dated as of June 16, 2017, by
and between Seller, [                    ] and Buyer or its respective
predecessor-in-interest (together with all amendments and addenda thereto, the
“Agreement”), Seller has agreed to sell to Buyer that certain property located
in Bothell, Washington.

B.    The Agreement requires the delivery of this Closing Certificate.

NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and
warrant to Buyer that:

1.    Except as specifically set forth below, each and all of the
representations and warranties of Seller contained in Section 7.1 of the
Agreement are correct, in all material respects, as of the date hereof as if
made on and as of the date hereof.

Exceptions: See Exhibit “A” attached and made a part hereof.

2.    This Certificate is subject to the terms and conditions of the Agreement
(including, without limitation, all limitations set forth in Sections 7.3, 7.4,
8, and 10.2).

[Signatures Appear on Following Page]

 

G-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.

 

SELLER: BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
By:  

                                                          

Name:  

 

Its:  

 

 

G-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “A”

EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

[Add exceptions at Closing, including substitution of updated Exhibits and
Schedules, as needed.]

 

G-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “H”

[FORM OF]

BUYER CLOSING CERTIFICATE

THIS BUYER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of the
     day of [                    ], 2017 by [                            , a
                                ] (“Buyer”), to BMR-3450 Monte Villa Parkway
LLC, a Delaware limited liability company (“Seller”).

RECITALS:

A.    Pursuant to that certain Purchase Agreement dated as of June 16, 2017,
between Seller and Buyer or its predecessor-in-interest (together with all
amendments and addenda thereto, the “Agreement”), Buyer has agreed to purchase
from Seller that certain property located in Bothell, Washington.

B.    The Agreement requires the delivery of this Closing Certificate.

NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and
warrant to Seller that:

1.    Except as specifically set forth below, each and all of the
representations and warranties of Buyer contained in Section 7.2 of the
Agreement are correct, in all respects, as of the date hereof as if made on and
as of the date hereof.

Exceptions: See Exhibit “A” attached and made a part hereof.

2.    This Certificate is subject to the terms and conditions of the Agreement
(including, without limitation, all applicable limitations set forth in
Sections 7.3, 7.4, and 10.2).

[Signature Appears on Following Page]

 

H-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.

 

BUYER:

                                                               
                           

a                                                                              
          By:  

                                                                               

Name:  

 

Title:  

 

 

H-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “A”

EXCEPTIONS TO BUYER’S REPRESENTATIONS AND WARRANTIES

[Add exceptions at Closing, if any]

 

H-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “I”

[FORM OF]

FIRPTA CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. For U.S. tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform [                        , a
                        ] (“Transferee”) that withholding of tax is not required
upon the disposition of a U.S. real property interest by [ * ], a [ * ]
(“Transferor”), which is the tax owner by reason of its ownership of BMR-3450
Monte Villa Parkway LLC, Transferor hereby certifies the following:

(a)    Transferor is not a “foreign corporation”, “foreign partnership”,
“foreign trust” or “foreign estate” (as those terms are defined in the Code and
Treasury Regulations) , and is not otherwise a “foreign person,” as defined in
Section 1445 of the Code;

(b)    Transferor is not a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii).

(c)    Transferor’s U.S. employer identification number is [ * ].

(d)    Transferor’s office address is [ * ].

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

[Signature Page Follows]

 

I-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Under penalty of perjury, Transferor declares that Transferor has examined this
certification and to the best of Transferor’s knowledge and belief it is true,
correct and complete, and Transferor further declare that the individual signing
this document on behalf of Transferor has such authority.

[                    ], 2017

 

[ * ] By:  

 

Name:   Title:  

 

I-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “J”

INTENTIONALLY BLANK

 

J-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “K”

[FORM OF]

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) is entered into as of this
     day of [                    ], 2017 (“Execution Date”), by and between
BMR-3450 Monte Villa Parkway LLC, a Delaware limited liability company
(“Landlord”), and Zymogenetics, Inc., a Washington corporation (“Tenant”).

RECITALS

A.    WHEREAS, Landlord and Tenant entered into that certain Lease, dated as of
[ * ] (as the same may have been amended, amended and restated, supplemented or
otherwise modified from time to time, collectively, the “Lease”), whereby Tenant
leases certain premises (the “Premises”) from Landlord at 3450 Monte Villa
Parkway in Bothell, Washington (the “Building”); and

B.    WHEREAS, Landlord and Tenant desire to terminate the Lease in accordance
with the following provisions.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.    Lease Termination. Effective as of [                    ], 2017, the Lease
is terminated by the consent of Landlord and Tenant (the “Lease Termination”).
As of the Lease Termination, the Lease shall be fully and finally surrendered
and terminated and shall no longer be of any force or effect, except for those
provisions that, by their express terms, survive the expiration or earlier
termination of the Lease. Notwithstanding anything to the contrary, Tenant
acknowledges and agrees that as of the Lease Termination, (i) [ * ] of Landlord
under the Lease (collectively, the “Landlord Lease Obligations”) and (ii) any
and all [ * ] under the Lease, including without limitation under [ * ]
(collectively, the “[ * ]”), including, in each case, those provisions that, by
their express terms, survive the expiration or earlier termination of the Lease,
shall terminate and be of no further force or effect.

2.    Memorandum of Lease. In connection with the execution and recordation of
that certain Memorandum of Lease (the “Memo of Lease”), by and between Landlord
and Tenant, dated as of [ * ], and recorded in the Official Records of the
County of Snohomish, Washington (the “Official Records”) on April 22, 2013, as
Document No. 201304220468, Landlord and Tenant [ * ]. Promptly after the Lease
Termination, Landlord [ * ] Fidelity National Title (the “Escrow Agent”). Tenant
and Landlord hereby [ * ] as of the date of the Lease Termination, to [ * ] and
to [ * ].

 

K-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.    Reservation of Rights. Notwithstanding any Lease Termination, Landlord
does not waive, and hereby reserves, any rights and/or remedies that Landlord
may have under the Lease or at law or in equity arising from any default of
Tenant under the Lease existing as of the Lease Termination.

4.    Release of Rights. EFFECTIVE AS OF THE LEASE TERMINATION, (I) [ * ] TENANT
MAY HAVE UNDER THE LEASE WHETHER ARISING [ * ] THE LEASE TERMINATION AND
(II) TENANT HEREBY FULLY AND UNCONDITIONALLY [ * ] AND [ * ], OR [ * ] OF [ * ]
AND [ * ] OR [ * ] OF ANY OF THE FOREGOING, OR OTHER PERSONS OR ENTITIES [ * ]
OR [ * ] OR [ * ] TENANT OR ANY PARTY CLAIMING BY, THROUGH, OR UNDER TENANT (A
“TENANT-RELATED PARTY”) [ * ] OR [ * ] TO THE [ * ] OR THE [ * ] THE [ * ] AND
THE [ * ]. THIS RELEASE [ * ] AND [ * ] ACCORDING TO EACH OF ITS EXPRESS TERMS
AND PROVISIONS, INCLUDING THOSE RELATING TO [ * ] AND [ * ] AND [ * ].

5.    Waiver of Claims. TENANT HEREBY [ * ] ARISING FROM THE [ * ], INCLUDING
WITHOUT LIMITATION, [ * ] AND ANY RIGHTS OR BENEFITS OF [ * ].

 

                         

INITIALS OF TENANT

6.    Representation of Parties. Each party represents that it has not made any
assignment, sublease, transfer, conveyance or other disposition of the Lease or
any interest therein, nor made or entered into any agreement that would result
in any mechanic’s lien or other claim, demand, obligation, liability, action or
cause of action arising from or with respect to the Lease or the Premises.

7.    Attorneys’ Fees. Except as otherwise expressly set forth in this
Agreement, each party [ * ] and such [ * ] provided that, if either party
commences an action, proceeding, demand, claim, action, cause of action or suit
against the other party arising out of or in connection with this Agreement,
then the [ * ] incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed). The foregoing includes [ * ] and [ * ] or in any action or
participation in, or in connection with, any case or proceeding under [ * ], or
any successor statutes.

8.    Integration. The terms of this Agreement are intended by the parties as a
final, complete and exclusive expression of their agreement with respect to the
terms that are included in this Agreement, and may not be [ * ] by evidence of
any other [ * ].

9.    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Agreement shall inure to the benefit of and shall apply to and
be binding upon

 

K-2

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

the parties hereto and their respective heirs, legatees, devisees, executors,
administrators and permitted successors, assigns and sublessees. Nothing in this
section shall in any way alter the provisions of the Lease restricting
assignment and subletting.

10.    Governing Law. This Agreement shall be construed and enforced in
accordance with the Laws of the State of [ * ], without giving effect to any
principles regarding conflict of laws.

11.    Authority. Tenant guarantees, warrants and represents that the execution
and consummation of this Agreement have been duly authorized by all appropriate
company action, and the individual or individuals signing this Agreement have
the power, authority and legal capacity to sign this Agreement on behalf of and
to bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.

12.    Counterparts; Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Agreement by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.
Notwithstanding the foregoing, upon written request by either party the other
party promptly shall deliver an original, executed counterpart of this Agreement
to the requesting party.

13.    Amendment. No provision of this Agreement may be modified, amended or
supplemented except by an agreement in writing signed by Landlord and Tenant.

14.    Jurisdiction, [ * ]. Tenant and Landlord each irrevocably submits to the
jurisdiction of (a) the Supreme Court of the State of Washington and (b) the
United States District Court for the Western District of [ * ] for the purposes
of any suit, action, or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Tenant and Landlord each further agree that
service of any process, summons, notice, or document by U.S. certified mail to
such party’s respective address set forth above shall be effective service of
process for any action, suit, or proceeding in [ * ] with respect to any matters
to which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence. TENANT AND LANDLORD EACH [ * ] AND IRREVOCABLY AND
UNCONDITIONALLY [ * ] TO THE LAYING OF VENUE OF ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN (X) THE
SUPREME COURT OF THE STATE OF [ * ] AND (Y) THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF [ * ], AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY [ * ] OR [ * ] IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT, OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.    Voluntary Agreement. The parties have read this Agreement and the mutual
releases contained in it, and have freely and voluntarily entered into this
Agreement.

 

K-3

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

16.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings given them in the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

K-4

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
hereinabove first written.

 

LANDLORD: BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company
By:  

 

Name:  

 

Its:  

 

TENANT: ZYMOGENETICS, INC., a Washington corporation By:  

                                                          

Name:  

 

Its:  

 

 

K-5

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California    ) County of                                    
                       )

On                             , before me,
                                    , a Notary Public, personally appeared
                                    , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature                                                           
                      

 

K-6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

[STATE SPECIFIC NOTARY BLOCK FOR TENANT TO BE CONFIRMED BASED ON STATE OF
EXECUTION]

State of                                                         

County of                                                         

On                          before me,                                          
                           , (here insert name and title of the officer),
personally appeared                                          
                               , who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

WITNESS my hand and official seal.

Signature                                          
                                (Seal)

 

K-7

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT “L”

[FORM OF]

JOINDER

For value received, the undersigned (the “Joining Party”), hereby joins in the
execution of this Agreement for the purpose of acknowledging, agreeing to and
confirming the provisions set forth in Section 8.2 of the Agreement, including,
without limitation, the releases and waivers set forth therein. The provisions
set forth in Section 8.2 of the Agreement, including, without limitation, the
releases and waivers set forth therein, (i) shall be binding upon the Joining
Party as if such provisions were made directly by the Joining Party as “Buyer”
and (ii) may be enforced against the Joining Party and/or Buyer concurrently or
successively, in such order as Seller may determine.

 

ZYMOGENETICS, INC., a Washington corporation

By:  

 

Name:  

 

Title:  

 

 

L-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE 1.22

LEASES

[ * ]

 

Schedule 1.22-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE 1.32

PERSONAL PROPERTY

[ * ]

 

Schedule 1.32-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE 4.4.1

ENVIRONMENTAL REPORTS

[ * ]

 

Schedule 4.4.1-1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

SCHEDULE 5.3.1(b)

LIST OF UNAPPLIED TENANT SECURITY DEPOSITS

[ * ]

 

Schedule 5.3.1(b) -1

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.